--------------------------------------------------------------------------------

EXHIBIT 10.3
 
[tgp-1.jpg]



SUMMARY REPORT
ON THE
TERRA GOLD PROJECT,
McGRATH DISTRICT,
ALASKA


June 15, 2010










 

 Prepared by:
Paul Klipfel Ph.D. CPG # 10821
Consulting Economic Geologist
  Gary Giroux P. Eng. M.Sc.
Geological Engineer

 




For:
Terra Mining Corp.

 
i

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska              June 15, 2010
 
 
 
 
 
Terra Mining Corp.
2186 S. Holly St. #104
Denver CO 80222








Authors:


/s/ Paul Klipfel
Paul Klipfel Ph.D.   CPG #10821
Mineral Resource Services Inc.
4889 Sierra Pine Dr.
Reno, NV 89519
(775) 742-2237
p.klipfel@sbcglobal.net




/s/ Gary Giroux
Gary Giroux  P. Eng.  M.Sc.
Giroux Consulting Ltd.
1215-675 W. Hastings St
Vancouver, B.C. V6B 1N2
gclmail@telus.net
604 684-0899



































Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
ii

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

 
 
TABLE OF CONTENTS


                                                                                                                             

 

 Section     page

 
1.0
SUMMARY
1



2.0
INTRODUCTION AND TERMS OF REFERENCE
3

 
2.1
Introduction

 
2.2
Terms of Reference

 
2.3
Purpose of Report

 
2.4
Sources of Information

 
2.5
Field Examination



3.0
RELIANCE ON OTHER EXPERTS
4



4.0
PROPERTY DESCRIPTION AND LOCATION
4

 
4.1
Area and Location

 
4.2
Claims and Agreements

 
4.3
Environmental Liability

 
4.4
Permits



5.0
ACCESS, CLIMATE, INFRASTRUCTURE AND PHYSIOGRAPHY
8

 
5.1
Access

 
5.2
Climate

 
5.3
Local Resources

 
5.4
Infrastructure and Physiography



6.0
HISTORY
10



7.0
GEOLOGICAL SETTING
11

 
7.1
Regional Geology

 
7.2
Local Geology



8.0
DEPOSIT TYPES
14



9.0
MINERALIZATION
16



10.0
EXPLORATION
17

 
10.1
Past Exploration

 
10.2
Current Exploration



11.0
DRILLING
20

 
11.1
AGA Drilling

 
11.2
ITH Drilling


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
iii

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 


 

 
 
 

 Section     page



12.0
SAMPLING METHOD AND APPROACH
24

 
12.1
AGA Sampling

 
12.2
ITH Sampling



13.0
SAMPLE PREPARATION, ANALYSES AND SECURITY
28

 
13.1
AGA Procedures

 
13.2
ITH Procedures



14.0
DATA VERIFICATION
29



15.0
ADJACENT PROPERTIES
29



16.0
MINERAL PROCESSING AND METALLURGICAL TESTING
30



17.0
MINERAL RESOURCE ESTIMATE
32

 
17.1
Introduction

 
17.2
Resource Estimation Procedures

 
17.2.1
Modeling

 
17.2.2
Variography

 
17.2.3
Bulk Density

 
17.2.4
Block Model

 
17.3
Reserve Statement

 
17.4
Mineral Resource Classification



18.0
OTHER RELEVANT DATA AND INFORMATION
40



19.0
INTERPRETATION AND CONCLUSIONS
40



20.0
RECOMMENDATIONS
41

 
20.1
Recommended Exploration Program

 
20.2
Budget for 2006-2007



21.0
REFERENCES
43



22.0
DATE AND SIGNATURE PAGE
44



23.0
CERTIFICATE AND CONSENT OF AUTHORS
45












Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
iv

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 
LIST OF FIGURES


 

 Figure   Page       
Figure 1
Location map showing the location of the Terra project.
5
Figure 2
Location map showing the outline of the Terra claim block.
7
Figure 3
Photos of the Terra Project setting.
   
9
Figure 4
Terrane map showing the location of Alaskan geologic terranes including the
Kahiltna Terrane.
    12
Figure 5
Regional geology of the Terra region showing the Kahiltna terrane, and Hartman
and Tired Pup plutonic suites.
  13
Figure 6
Local geology and location map showing vein locations and principle rock types.
    14
Figure 7
Photos of geologic features of the Terra Property.
15
Figure 8
Correlation coefficient matrix diagrams for banded quartz, mottled quartz, and
quartz-only veins.
    18
Figure 9
Geochemical sample data for Au, Ag, As, and Cu show broad anomalous values.
      19
Figure 10
High resolution imagery showing the location of the drill holes, veins, and
Terra diorite (light green).
    25
Figure 11
Cross sections showing drill holes and intercepts of Ben’s Veins and adjacent
mineralization.
    26
Figure 12
Long section looking east in the plane of Ben’s Vein showing contoured
grade-thickness product.
      27
Figure 13
Data plots show results of QA/QC procedures.
31
Figure 14
Subsurface view looking upwards and to the northeast at the modeled 3D solid for
Ben’s Vein.
      33
Figure 15
Subsurface view looking upwards and to the northeast at the 1.0 g/t Au shell.
      34



LIST OF TABLES
 

 Table        Page          
Table 1
Significant drill intercepts 2005 AGA Drilling.
21
Table 2
Important Au-bearing intercepts in 2006-2007 drilling.
22
Table 3
Check samples collected by the first author, 2006.
30
Table 4
  Check Samples Collected by the First Author, 2010
30
Table 5
Statistics for gold and silver assays.
   
33
Table 6
Statistics for capped gold and silver assays in 3 g/t composites.
35
Table 7
Statistics for gold and silver assays in 1m composites.
35
Table 8
Summary of semivariogram parameters.
 
36
Table 9
Summary of specific gravity determinations.
37
Table 10
Summary of kriging parameters.
   
38
Table 11
Inferred resource within Ben’s Vein.
   
39
Table 12
Inferred resource within 1.0 g/t Au shell.
 
39
Table 13
Proposed 2010 exploration budget
   
42

 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
v

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

LIST OF APPENDICES
 
Appendix 1
Claim Information
           
50
Appendix 2
List of drill holes provided for resource estimation
 
        55
Appendix 3
Semivariograms
           
56








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
vi

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

1.0       Summary
This technical report updates the February 2008 technical report prepared for
International Tower Hill Mines Ltd. (ITH) and filed with SEDAR on that
basis.  Terra Mining corporation (TMC) has optioned the property from ITH and
has requested Mineral Resource Services Inc. (MRS) and Giroux Consultants Ltd.
to prepare this report in support of TMC’s own disclosure concerning the option
on the property with ITH.  No material work has been completed by ITH or TMC on
the property since preparation of this report in February 2008.  Updates made in
this report reflect only points concerning the project status and effect TMC’s
new involvement in the project and their exploration plans to earn an interest
in the property from ITH.


The Terra property is located approximately 212 km west-northwest of Anchorage
along the southwest portion of the Alaska Range in the McGrath mining
district.  It is centered on a series of gold-bearing bonanza quartz veins
associated with Cretaceous diorite of the Cretaceous Hartman intrusive suite..
 
The Terra Property was first explored by Kennecott in 1997 and gold-bearing
veins discovered in 1998.  When Kennecott relinquished the property, Mr. Ben
Porterfield obtained the claims and subsequently optioned them to Anglo Gold
Ashanti (AGA) and then to International Tower Hill Mines Inc.  ITH conducted an
initial exploration program in 2006 and 2007.  The property is currently being
optioned by Terra Mining Corp under an option agreement with International Tower
Hill Mines Inc (ITH) and through a lease agreement between ITH and Mr. Ben
Porterfield.  Under the option agreement, Terra Mining Corp has the right to
earn an 80% interest in the property by spending US$9.05m in work commitments
over 4 years and a US$450K option payment.  Finalization of this option
agreement is pending final legal review.


Gold-bearing quartz veins occur primarily in a ±150m wide, subvertical diorite
‘dike’ that is interpreted to be part of the Hartman intrusive suite.  The dike
intrudes Jurassic to Cretaceous Kahiltna Terrane sedimentary rocks consisting of
shale, phyllite, siltstone, and minor conglomerate and carbonate.  The
sedimentary host rocks have undergone multiple stages of deformation prior to
intrusion, with the principle deformation being a fold-thrust style.  The host
intrusive rocks are late Cretaceous age (~70 m.y.) diorite to quartz
monzonite.  This intrusive age and composition is the same as that for other
intrusive-related gold deposits in western Alaska suggesting a common genetic
relationship.
 
Reconnaissance sampling and mapping in 2004 and 2005 identified three other
areas on the property with anomalous gold in rock, soil, and stream sediment
samples.  At least one of these areas consists of more bonanza veins and
includes discovery of the Ice Vein.
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
1

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                                                                 June 15,
2010
 
 
AGA drilled 12 diamond core holes in 2005 to test the subsurface continuity of
outcropping veins. In two zones, drill holes intersected high grade veins and
umerous gold-bearing smaller veins. In the third zone, no veins were intersected
indicating that fold and/or fault controls exist that need to be resolved.
Samples of vein material from outcrop and drill core contain up to several
hundred g/t gold (the highest being 960 g/t) although most samples contain more
modest values.
 
In 2006 and 2007, ITH drilled a further 20 diamond core holes to test known
veins, particularly the Ben Vein which is currently the best mineralized and
most extensive vein known on the property.
 
Data from these drill holes has been used for an initial resource
evaluation.   The drill-tested portion of the Ben Vein shows the vein open to
the north and at depth.  The vein appears to pinch out to the south.  An initial
resource estimate of mineralization in the Ben Vein indicates the presence of an
Inferred Resource on the order of 168,000 ounces of gold plus 318,000 ounces of
silver in 428,000 tons grading 12.2 g/t Au and 23.1 g/t Ag at a 5 g/t Au
cutoff.  This estimate does not include evaluation of mineralization in adjacent
veins, some of which also contain significant high grade mineralization.  Nor
does it include mineralization inferred to occur, but untested, to the north and
at depth.
 
At this early stage of exploration, outcropping veins and drill hole intercepts
indicate that the veins can be continuous for >350m along strike and >250m down
dip.  More drilling is required to assess further continuity.  Lesser veins also
appear to form vein zones.  These veins are banded and exhibit relict
open-space-fill dog-tooth textures.  Various types of quartz exhibit a diffuse
texture suggesting that there has been minor recrystallization.  Veins are
interpreted to have formed in the transition between mesothermal and epithermal
settings.







































Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
2

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska              June 15, 2010



2.0        Introduction and Terms of Reference


2.1
Introduction

Mineral Resource Services Inc. (MRS) and Giroux Consultants Ltd. (GCL) have been
requested by Terra Mining Corp (TMC) to provide an independent technical report
on the Terra gold project. This report updates a previous similar report dated
July 5, 2006 and incorporates exploration work performed in the latter half of
2006 and in 2007 along with a resource evaluation on the Ben Vein.  The resource
evaluation portion of this report has been prepared by Giroux Consultants Ltd.
 
Information used in this report has been provided to MRS and GCL by ITH and TMC
in December 2007 and May 2010 respectively,  as well as original information
provided by ITH and Anglo Gold Ashanti (U.S.) Exploration Inc. (AGA) in
2006.  This report also includes personal observations made by Paul Klipfel in
the course of field visits and on general geologic information available to the
public through peer review journals, publications by the U.S. Geological Survey,
and agencies of the State of Alaska.




2.2
Terms of Reference

Dr. Paul Klipfel of Mineral Resource Services Inc., of Reno, Nevada, and Mr.
Gary Giroux of Giroux Consultants Ltd, of Vancouver B.C. were commissioned by
ITH to prepare the following report for submission to the Toronto Stock Exchange
(TSX) in support of  a resource estimate.  Dr. Klipfel and Mr. Giroux are
independent consultants and are both Qualified Persons (QP) for the purposes of
this report.
 


2.3
Purpose of Report

The purpose of this report is to provide an independent evaluation of the Terra
project, the exploration and discovery potential in that area, past exploration,
its relevance and adequacy to assess the mineralization potential of the area,
and provide recommendations for future work.  This report conforms to the
guidelines set out by the Canadian National Instrument 43-101.
 


2.4
Sources of Information

Information for this report was provided to the authors by ITH and consists of
data generated by ongoing exploration by ITH and initial data from 2004 to 2006
which was provided to ITH by AGA.  In addition, the author spent one day on the
site in 2006 reviewing core, examining outcrop, viewing the area from the air,
and discussing the project with the on-site geological staff.  Since then, Dr.
Klipfel has conducted petrographic evaluations of numerous samples and reviewed
data with ITH geologic staff.  Mr. Giroux has not visited the property.




2.5
Field Examination

The first author of this report completed a data review on June 6-7, 2006 in
AGA’s Denver office and then visited the property on Wednesday, June 14, 2006 to
examine the site with Mr Jeff Pontius, President of ITH and former Exploration
Manager North America for AGA. The field visit included review of the
physiographic, geologic and tectonic setting of the property, drill hole collar
locations, as well as detailed examination of outcrop and sampling of the key
veins. Drill core was examined on site and at the core storage facility in
Fairbanks, Alaska on Friday, June 16, 2006. A second field visit was on May 31,
2010. Stored diamond drill core drilled after the 2006 visit was examined and
samples collected. In addition, the style of mineralization, structural
interpretations, and exploration strategy was discussed with Mt. Jim Baughman,
COO of TMC. The drill sites were reviewed from the air, and structural geology
of the region was examined in several of the surrounding ridges via helicopter
to help assess the regional setting of mineralization.
 

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
3

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska            June 15, 2010



3.0 
Reliance on Other Experts

In the preparation of this report, the authors have relied upon public and
private information provided by ITH and AGA regarding the property.  It is
assumed and believed that the information provided and relied upon for
preparation of this report is accurate and that interpretations and opinions
expressed in them are reasonable.
 
The authors have not reviewed the location of claim boundaries or identification
posts.  During the 2006 visit, four samples of vein material were collected in
the field and are described later in this report.  In 2010, five samples of core
were collected for verification of gold values.








4.0        Property Description and Location


4.1           Area and Location
The Terra project is located approximately 212 km west-northwest of Anchorage in
the western portion of the Alaska Range at approximately 61o47’N, 153o41’W
(Figure 1).  The property is situated in the McGrath mining district and
consists of 240 contiguous State of Alaska mining claims situated in portions of
7 Townships and Ranges including 19N, 25W; 20N, 25W; 19N, 24W; 20N, 24W; 21N,
24W; 20N, 23W; 21N 25W, all of the Seward Meridian.  These claims surround five
other State of Alaska mining claims known as Fish Creek 1-5 held by Mr. Ben
Porterfield with whom ITH has a lease agreement and is described further in
section 4.2.  Collectively, the 240 claims cover approximately 38,400 acres
(15540 ha).


The key area of interest consists of a series of northwest-trending,
gold-bearing veins along the west center portion of the claim block (Figure 2).




4.2           Claims and Agreements
TMC is currently being optioning the Terra property from ITH through an option
earn-in agreement with ITH and through a lease agreement between ITH and Mr. Ben
Porterfield.  TMC has the right to earn an 80% interest in the property by
incurring aggregate exploration expenditures of US$ 9.05M within four years,
paying annual option payments totaling $450K over 4 years, and 1 million shares
of TMC.
 

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
4

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

 
[figure-1.jpg]

 
Figure 1.  Location map showing the location of the Terra project.

--------------------------------------------------------------------------------


The original lease agreement between AGA and Mr Ben Porterfield stipulates a 4%
NSR for gold when it is at a price >US$450/ounce.  1% of the NSR right is
purchasable for US$1.0 million and an additional 1% purchasable for US$3.0
million.  Annual minimum payments to the Lessor begin at US$25,000 and increase
by US$25,000 each year (with a cap of US$125,000).  ITH retains a sliding scale
royalty payment of 0.5% to 5% according to the TMC Letter of Intent and pending
final agreement.
 
State of Alaska 160-acre mining claims require an annual rental payment of
$140/claim to be paid to the state (by November 20), for the first five years,
$280 per year for the second five years, and $680 per year thereafter.  As a
consequence, all Alaska State Mining Claims have an expiry date of November 30
each year.  In addition, there is a minimum annual work expenditure requirement
of $400 per 160 acre claim (due on or before noon on September 1 in each year)
or cash-in-lieu, and an affidavit evidencing that such work has been performed
is required to be filed on or before November 30 in each year.  Excess work can
be carried forward for up to four years.  If such requirements are met, the
claims can be held indefinitely.  LMS claims were staked in September and
November of 2004 and are now in their 7th and 6th year respectively. Annual
rental fees for 2010 are $25,760. Labour requirements are $36,800, however,
previous work completed by ITH qualifies for work commitment expenditures
through 2010.
 

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
5

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010



Holders of Alaska State mining locations are required to pay a production
royalty on all revenue received from minerals produced on state land.  The
production royalty requirement applies to all revenues received from minerals
produced from a state mining claim or mining lease during each calendar
year.  Payment of royalty is in exchange for and to preserve the right to
extract and process the minerals produced.  The current rate is three (3%)
percent of net income, as determined under the Mining License Tax Law (Alaska).
 
All of the claims are in good standing and are transferable.  Their status has
been verified by the principle author with the Alaska Department of Natural
Resources.
 
Holders of Alaska State mining claims have the right to use the land or water
included within mining claims only when necessary for mineral prospecting,
development, extraction, or basic processing, or for storage of mining
equipment.  However, the exercise of such rights is subject to the appropriate
permits being obtained.
 
Claims have been staked using GPS positioning for placement of corner
stakes.  The claims have not been surveyed but are defined according to their
Township and Range (MRTS) location rather than claim post location.




4.3
Environmental Requirements

Project activities are required to operate within all normal Federal, State, and
local environmental rules and regulations.  This includes proper and
environmentally conscientious protection of operational areas against spills,
capture and disposal of any hazardous materials including aviation fuel, etc.,
reclamation of disturbed ground, and removal of all refuse.
 
Total disturbance associated with this project is minimal due to the steep
terrain and use of helicopter-accessed, timbered platforms for drill
sites.  Drill sites are reclaimed after completion of exploration. Camp-related
disturbance is minimal and restricted to the un-vegetated gravel fan of the
tributary stream.  The site will be reclaimed at project completion.
 
There are no known existing environmental liabilities.




4.4           Permits
Operations which cause surface disturbance such as drilling are subject to
approval and receipt of a permit from the Department of Natural Resources.  TMC
will conduct exploration under Alaska Department of Natural Resources APMA
permit #53001. The permit, along with the Hardrock Exploration notification was
submitted for renewal in April 2010 and is currently pending
approval.  Application for a camp permit was submitted to the Alaska Department
of Environmental Conservation in April 2010 and is currently awaiting approval.


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
6

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[figure-2.jpg]

 
Figure 2.  Map showing the outline of the Terra claim block, the individual
claims and the claim names.  The claims under lease from Ben Porterfield are
outlined in black and labeled as Fish Creek 1-5.

--------------------------------------------------------------------------------





Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
7

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

There are no known issues concerning water beyond normal operational
obligations. These fall under operating permits issued by the Office of Habitat
Management and Permitting (OHMP).  The camp water supply is serviceable as
permitted by the Alaska Department of Health.


There are no known native rights issues concerning the project area.








5.0        Access, Climate, Local Resources, Infrastructure and Physiography


5.1           Access
The Terra project is located in the mountainous headwaters of the Hartman River
in the Alaska Range, south-central Alaska.  The property lies approximately 212
km west-northwest of Anchorage (Figures 1 and 3) and is accessible via
helicopter or fixed-wing aircraft.  A ~610 m (2000’) gravel airstrip on-site
allows access for light aircraft.  The steep topography of the area requires use
of helicopters for daily access to mapping locations and drill sites (Figure 3).
 


5.2           Climate
The climate in this part of the Alaska Range varies from mild and temperate in
the summer to cold and inclement in the winter.  Rain and occasional snow can
occur in the summer months.  Winter snow accumulations generally melt
sufficiently by late May to early June to allow summer field work to begin
then.  The field season is from late May through late September or early
October.




5.3           Local Resources
The project is serviced from Anchorage, Alaska’s largest city (population
260,000).  Helicopters and fixed wing aircraft are plentiful in this area.  All
supplies necessary for the project can be obtained in Anchorage and are then
flown to the project camp.
 
The camp currently consists of facilities, quarters, and work space for
approximately 25 people.




5.4           Infrastructure and Physiography
The project is situated in a rugged mountainous area with steep glaciated slopes
(Figure 3).  The camp lies in the main glacial valley of Fish Creek at an
elevation of approximately 2700 feet (~800m).  Areas under investigation lie at
various elevations with the host ridge rising to approximately 5200 feet (1575
m).  Other mountains in the vicinity rise to heights between 6000 and 8000 feet
(1800-2424m).  The highest mountain in the region is Mt. Hesperus, elevation
9828 feet (2978m), approximately 12 miles west of the project area.


The area is drained towards the north and northeast by Fish Creek, a tributary
of the Hartman River.  Fish Creek is fed by glacial melt water with the terminus
of a retreating unnamed glacier lying 1.25 mile upstream from the project camp.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
8

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[figure-3.jpg]

 
Figure 3.  Photos of the Terra Project setting.  A)  View of the Terra Property
from the east.  The ridge that hosts the Terra veins is indicated with a red
arrow.  B) Aerial view of the Terra camp in Fish Creek Valley looking
southwest.  C) View northeast of the landing strip at the Terra
camp.   D)  Aerial view to the southeast of the Terra ridgeline with veins.  The
drill/landing pad shown in E is identified with a red arrow.  Magenta line in
photo is outcrop of SD zone veins.  E) Helicopter at SD timbered drill
pad.  F)  Aerial view looking ~east to the ridge east of Breece’s.  Tight folds
(yellow) and faults (red) demonstrate fold-thrust patterning characteristic of
this area and the Kahiltna Terrane.  G). View looking uphill along the SD main
vein.  The author’s T3 sample contains 260 g/t Au and is from the vein in the
foreground of this photo.  Sample T2 is from this line of vein but up the hill
out of view.  All photos by the author.

--------------------------------------------------------------------------------


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
9

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

Vegetation is sparse, consisting of minor willow and alder shrubs in the main
valley, and alpine grasses, moss, and lichen that thrive on the steep rocky
slopes.  Wildlife in the area includes Dall sheep, bears, and smaller
animals.  None were seen in the course of the site visit.








6.0       History
Early geologic investigations of the Terra region include work by Brooks (1911),
Capps (1935), and Reed and Lanphere (1969, 1972, 1973).  The latter work
reported gold anomalies in stream sediments from the upper drainages of the
Hartman River.  In the mid to late 1980’s, Cominco and Anaconda began mineral
exploration to the east and north, respectively.  The U.S.Geological Survey
conducted a regional stream sediment sampling program in 1988 and 1989 (Allen
1990) which revealed several gold anomalies in the Fish Creek drainage on the
Terra project site.
 
In 1997, Kennecott Exploration began reconnaissance sampling around Cretaceous
intrusions in the region and among other areas, focused their work in the
Hartman-Fish Creek drainages.  In 1998, visible gold was discovered in
outcropping veins at Terra.  Kennecott staked claims over the veins, but with
industry-wide “rationalizations” in 1999 and 2000, Kennecott abandoned
exploration in the Fish Creek area.  At the request of Mr. B. Porterfield
(formerly a Kennecott geologist), Kennecott transferred their claims to him in
2000.
 
AGA reviewed the project initially in 2001 and again in 2004.  At that time, AGA
optioned the Porterfield claims, staked ~6000 hectares of additional claims, and
completed an initial soil and rock prospecting survey.  In 2005, AGA collected
local and regional reconnaissance soil, rock, and stream sediment samples, and
drilled 12 diamond drill holes totaling 1560 meters in the main area of the
Terra vein zone.  Of these, 10 holes intersected vein zones of gold
mineralization in excess of 8 g/t and 5 intersected intervals in excess of 20
g/t Au.  These vein intercepts can be correlated with surface exposures of
veins.
 
During the 2004 and 2005 field seasons, 1108 soil, rock, and stream sediment
samples were collected in the Terra region.  Three new areas with anomalous gold
were discovered.  These include: South Terra, North Fish Creek, and
Breese’s.  These areas are described later in sections 7, 9, and 10.
 
During the 2006 and 2007 field seasons, ITH successfully drilled 18 diamond core
holes totaling 3518m (644m in 2006 and 2874m in 2007).  Two further holes were
initiated, but abandoned due to drilling problems.  Down-hole and surface
structural measurements were collected to aid with understanding the vein
architecture.  The data from these holes was used for a resource estimation
prepared by Mr Gary Giroux of GCL.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
10

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

No material work was completed in 2008 or 2009.
 
 
 


7.0
Geological Setting



7.1           Regional Geologic Setting
The Terra property lies within an extensive belt of Jurassic to Cretaceous
sedimentary rocks (Jones et. al 1984) known as the Kahiltna Terrane (Figure
4).  These rocks consist of phyllite, shale, phyllite, greywacke, and siltstone,
along with minor conglomerate, chert, carbonate and tuff.  This suite of rocks
is believed to have been deposited within a basin that existed along the
southern margin of Alaska.  During Cretaceous time, the exotic Wrangellia
Terrane was accreted to continental Alaska pinching the basin between the
continent and the accreting terrane.  In addition, during this same period, many
of Alaska’s terranes began undergoing a period of counterclockwise rotation as
part of the development of the dextral Denali and Tintina Fault systems, to form
the present-day broad physiographic arc of central and southern Alaska (Plafker
and Berg, 1994, Goldfarb, 1997).  Kahiltna Terrane sedimentary rocks have
undergone fold-thrust deformation as a result of both accretion and rotation.


In mid to late Cretaceous time (~70m.y.) and again in the early Tertiary
(~40m.y.), rocks of the Kahiltna and other terranes were intruded by granitic
plutons, stocks, dikes and sills with a range of compositions (Figure 5 and
6).  In the vicinity of the Terra property, these intrusions form the Hartman
plutonic sequence (quartz-monzonite to diorite) and the younger Tired Pup pluton
(quartz monzonite to granite) (Reed and Lanphere, 1973).  Elsewhere in Alaska,
granitic rocks of this age are noted for their associated gold mineralization
(McCoy, et al., 1997).
 
The structural history of this region is poorly understood but is dominated by
fold-thrust deformation that produced northwestward directed (southeast-dipping)
thrust and fold structures (Figure 4).  There is also evidence of
southeast-verging structures possibly representing back-thrusts or another
overprinted fold-thrust stage of deformation.  The strong northeast-trending
topographic features such as the Fish Creek valley are likely to be the site of
faults related to the dextral Denali Fault system (Figure 4).




7.2           Local Geology
The principal veins of the Terra property are situated on the west flank of a
north-south trending ridge composed primarily of carbonaceous shale and phyllite
(Figure 6).  Based on initial mapping, beds dip mainly to the southeast,
consistent with the regional structural trend.  Local deviations from this
orientation indicate fold and fault patterns which, at this stage of work, are
unresolved.  The face of the high ridge across the valley to the west reveals a
large truncated recumbent fold typical of large-scale fold thrust
deformation.  Similar features may exist in the area of the Terra veins.


Diorite of the Hartman suite forms a north-south, steeply east-dipping ‘dike’ on
the order of 150m thick and approximately 1.8 km long (Figure 6 and 7).  This
dike hosts the majority of the known gold-bearing quartz veins on the Terra
property and is called the Terra diorite. To the south, at South Terra, a larger
stock is also oriented in a north-south direction and may connect in the
subsurface with the dike. Elsewhere on the property, similar intrusive units
appear to follow thrust faults indicating that they were emplaced during or
after thrust deformation. The alkalic to calc-alkaline, I-type composition of
these intrusive bodies indicate they originated from a deep magmatic source,
presumably mantle sourced rocks and possibly above a subduction zone. This type
of intrusive is known in Alaska for its association with gold mineralization.
 

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
11

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[figure-4.jpg]


Figure 4.Terrane map showing the location of Alaskan geologic terranes including
the Kahiltna Terrane (KH) which hosts the Terra prospect and the location of the
Terra property (red star).  The heavy black line to the north of the Terra
property is the Denali Fault.  Splays and parallel lesser faults probably
underlie Fish Creek valley immediately north of the Terra veins.  After
Goldfarb, 1997.

--------------------------------------------------------------------------------


Vein mineralization at Terra occurs as steeply to shallow dipping banded quartz
veins within the diorite and the immediately surrounding phyllite.  The
occurrence of veins within the diorite and generally not in the phyllite is
probably due to brittle fracturing of the intrusive host rocks as opposed to
more plastic deformation of the surrounding phyllite.
 

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
12

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[figure-5.jpg]

 
Figure 5.  Regional geology of the Terra region showing the Kahiltna terrane
(blue), and Hartman and Tired Pup plutonic suites (red).  Red star indicates the
location of the Terra veins.  The north-south ridge is the one seen in Figure
3.  Fine lines form 1 km UTM grid.  Red box indicates the map area shown in
Figure 6. 

--------------------------------------------------------------------------------



To the east, an impressive breccia zone (Breese’s Zone) consists of boulder size
breccia fragments in a matrix of fine rock material and brown carbonate (Figure
7).  This is apparently a tectonic breccia along a failed fold-thrust zone with
in-fill of possible igneous material and hydrothermal carbonate.  Some of the
float at the base of the cliff where this feature is exposed is mineralized.


On the north side of Fish Creek Valley, anomalous gold has been identified in
surface geochemical samples of sparse, narrow quartz veins.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
13

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[figure-6.jpg]
 
Figure 6.  Local geology and location map showing vein locations and principle
rock types.

--------------------------------------------------------------------------------




8.0       Deposit Types
The veins at Terra exhibit relict cockade and laminated textures typical of
formation in open-spaced sites (Figure 7).  This is typically a characteristic
of shallow epithermal veins although some mesothermal veins can exhibit this
texture also.  Apparent partial recrystallization has rendered these textures
diffuse suggesting that these veins formed at moderate to shallow depths within
the transition zone between mesothermal and epithermal depths (e.g. ~2-4 km).


The observation that most of the vein material of significance occurs within
diorite stocks and dikes, indicates that the dikes behaved in a brittle manner,
yet the surrounding shale/phyllite country rock behaved plastically and was
unable to maintain open space for vein formation.  This set of conditions is
consistent with the depth interpretation based on textures.
 

 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
14

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District, Alaska
 
[figure-7.jpg]
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
15

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District, Alaska
 
Figure 7.  Photos of geologic features of the Terra Property.  A) Gold-bearing
quartz vein showing banding typical of high-grade veins.  B) Photomicrograph
showing relict dog-tooth quartz texture.  C) Example of peripheral veins with
lower-grade gold content (e.g. 1-3 g/t Au).  Note the very narrow alteration
envelope around the margin of the vein.  D) Visible gold along a zone within a
banded quartz vein.  Arrows indicate location of some of the grains.  E) Exposed
portion of the Ben vein.  The author’s check sample (960 g/t Au) was collected
across the vein in the foreground. F) Examples of Breese’s breccia talus.  Note
quartz vein and rock fragments set in brown Fe-carbonate matrix.  G) Exposed
breccia zone in steep slope at Breese’s as viewed from the helicopter.  The
large central clast is about the size of a small utility truck.  All photos
except B and D by the author. 

--------------------------------------------------------------------------------

 
Regardless of depth considerations, the gold values in these veins distinguish
them as part of a high-grade bonanza-type vein system.  They can occur as
isolated veins or zones of numerous sheeted veins and can host gold over
significant vertical intervals the full extent of which has yet to be defined at
Terra.






9.0       Mineralization
Mineralization at Terra consists of high-grade, 0.1 to ~1 meter wide,
multi-stage, banded quartz veins that contain visible gold (Figure 7).  Surface
samples contain local very high grade (>3 opt Au) gold.  These veins occur
mostly within north-south to north-northeast trending diorite intrusive bodies
and locally within the surrounding phyllite country rock.  Veins within the
diorite mostly trend northwest and generally dip steeply to the west, although
portions of the Fish Creek vein strike northeast and dip shallowly.
 
Currently known outcropping veins occur in six zones, Ben zone, EH zone, SD
zone, Fish Creek zone, Fish Face zone, and Ice zone. Veins in each zone can only
be traced for distances of 30-50 meters before being covered by talus.  The Ben
Vein has been drill tested along approximately 350 m of strike length and to a
depth of 250m.  Other veins, except EH, have been drill tested with fewer drill
holes, and show subsurface continuity up to 100 meters along strike and 250
meters down dip.
 
The veins consist of multi-stage, episodic zones of different types of
quartz.  These can be breccia quartz, milky quartz, zones of alternating dark
and light quartz bands, and bands of open-space-filled dog-tooth
quartz.  Sulfide and carbonate accompany some of these quartz zones.  Visible
gold occurs in several of the different types of quartz.  Although each of the
vein groups exhibits similar quartz vein characteristics, the individual
episodes of quartz introduction that produced, say breccia or banded veins are
not correlative among the veins.  Much of the quartz exhibits a diffuse
appearance indicating the veins have undergone partial recrystallization, a
characteristic confirmed in petrographic examination of the veins.  Gold occurs
in different zones, but is most commonly along margins of individual quartz
stages particularly where there
is dog-tooth quartz ± sulfide (Figure 7).  Some banding in veins appears to be
due to inclusion of wall rock material.
 

 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
16

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
Carbonate accompanies several of the quartz stages.  In addition, late-stage
carbonate veinlets crosscut quartz veins and form local veinlet webworks in wall
rocks surrounding veins.  These veins are unrelated to mineralization.

The banding in Terra veins is like that in many low sulfidation type deposits,
but also exhibit characteristics of mesothermal veins (Figure 7).  In addition
to native gold, other minerals identified in the veins include arsenopyrite,
pyrite, stibnite, pyrrhotite, sphalerite, and chalcopyrite as well as traces of
Sb-Pb-Cu sulfosalts.
 
Alteration appears weak visually, but in thin section, pervasive carbonate
alteration is evident (AGA in-house memorandum).  Alteration envelopes around
veins are minimal but show a gradation from silica-rich near the veins to
sericite-rich further away.  The selvages may also contain up to 10% pyrite and
arsenopyrite.  However, where present, they rarely extend more than 10 cm from
the veins.
 
Using the available geochemical assays from drill core, gold shows a strong
correlation with Ag and As.  This confirms the visual observation that gold
occurs most prevalently with arsenopyrite (Figure 8).
 
Anomalous gold in a single float sample at Breese’s appears to be associated
with flooding of a tectonic and/or intrusive breccia by carbonate-rich
fluids.  This is an unusual style of mineralization and would be interesting to
evaluate further, but is impractical to do so as it is exposed high in a cliff
face.  Extensive prospecting and sampling in 2006 failed to identify significant
mineralization in this area.
 
Geochemical anomalies in the South Terra area resulted in identification of Ice
Vein.  Elsewhere in the region, and to the northeast, others are currently
exploring for gold and Au-Cu porphyry style mineralization.








10.0     Exploration
 
10.1         Past Exploration
During the 2004 and 2005 field season, AGA collected 271 soil, 441 rock, and 63
stream sediment samples, conducted reconnaissance mapping, a structural
evaluation, and drilled 1560 meters of HQ diamond drill core in 12 holes from 5
drill pads.  In the area of the Terra veins, rock and soil samples define areas
around and downslope from known veins indicating that these veins produce
traceable anomalies (Figure 9).  Of the 271 soil samples, 15% contain more than
1 g/t Au.  And the highest value is 17.55 g/t Au.  This information was been
used by ITH to prospect the areas with anomalous geochemical samples for
possible additional veins.
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
17

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
[figure-8.jpg]
 
Figure 8. Correlation coefficient matrix diagram for banded quartz, mottled
quartz, and quartz only veins.  Gold correlates most strongly with arsenic and
silver.

--------------------------------------------------------------------------------


Rock chip samples of Terra vein outcrops contain high-grade (>1 opt Au) to very
high grade (>3 opt Au) gold.  For example, of the 441 rock samples collected, 42
contain more than 10 g/t Au, 22 contain more than 100 g/t Au and the highest
grade sample contains 619 g/t Au.


Reconnaissance rock, soil, and stream sediment sampling throughout the property
identified three other areas with gold mineralization; South Terra, Breese’s,
and North Fish Creek.  At South Terra, follow-up work identified the Ice vein
zone.


At Breese’s, a single 5 g/t Au sample was collected from talus of breccia with
igneous and/or carbonate matrix.  The nature and extent of this mineralization
was not clear in 2005 from the scattered float samples investigated at the base
of the cliff below the exposure. At that time, this breccia and its apparent
mineralization was attractive as a target.
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
18

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
[figure-9.jpg]
 
Figure 9.  Geochemical sample data for A) Au, B) Ag, C) As, and D) Cu show broad
anomalous values beyond the diorite and also show anomalous values along strike
to the south from known diorite (red) and down slope along strike to the
north.  Grid lines are 1 mile sections. 

--------------------------------------------------------------------------------

 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
19

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

Anomalous rock samples of vein material along ridge lines in the North Fish
Creek area indicate that gold mineralization occurs to the north of Fish
Creek.  Investigation of this area has not revealed veins of interest to ITH.


During the summer field seasons of 2006 and 2007, ITH collected 147 rock
samples, drilled 18 diamond core holes, and conducted reconnaissance and local
detailed geological mapping, along with collection of structural
data.  Objectives of this program included mapping known veins, locating new
veins, understanding the structural architecture of the sedimentary rocks, the
host diorite, and vein geometry.  In 2007, field work was primarily in support
of drilling (establishing pads, logistics, and processing core).


In late 2007, ITH completed an initial resource estimate which is discussed
further in Section 17.


Minimal work was completed in 2008 and 2009.  No results from this work are
material to the understanding of the property.
 
 


10.2         Current Exploration
TMC plans to drill and further evaluate the Terra veins as laid out in the
exploration plans (Section 20).






11.0      Drilling


11.1         AGA Drilling
Drilling by AGA in 2005 prior to ITH acquisition of the property consists of
1560 m of HQ diamond drill core in 12 holes drilled to test the strike and dip
continuity of mineralization from outcropping veins.  Mineralized veins were
intersected at the Fish Creek and Ben zones.   These holes intersected the veins
at depth and along strike confirming the strike and dip extent of the principle
vein and continuity of gold mineralization.  Other smaller veins with gold
mineralization were also intersected.  Drill holes in the SD zone surprisingly
did not intersect
veins indicating the existence of fault complexities which need to be
resolved.  Highlights of this drill program are tabulated in Table 1.


Holes were drilled to intersect the down-dip extension of veins.  Vein
intercepts were up to 3m thick. True widths are variable but up to approximately
1.5m.  Core with vein intercepts was sawed with a diamond saw with one half
sampled and the remaining half preserved in the core box for reference.  Core
was sampled continuously across mineralized intervals as well as on either side
of mineralized intervals for a distance of at least 2 m and in some cases
further according to visual estimates of alteration and possible mineralization.
Sample intervals were up to 2m and determined geologically according to veins
and alteration.  Core recovery exceeded 90%.  Portions of drill holes with no
apparent mineralization were not split or sampled.


The drilling was conducted by Layne Christiansen Company and was done using a
CS1000 core drill.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
20

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

TABLE 1
Significant Drill Intercepts – 2005 AGA Drilling
Hole ID
Depth (m)
From (m)
To (m)
Width (m)
Grade (g/t)
Comment*
TR-05-01
90.8
7.47
8.53
1.06
136.79
Ben Vein
   
31.09
31.7
0.61
1.11
     
40.23
41.15
0.92
2.95
 
TR-05-02
50.6
12.04
13.87
1.83
4.66
Ben Vein
   
20.42
20.73
0.31
13.9
     
21.49
21.95
0.46
2.66
 
TR-05-03
52.7
31.85
32.67
0.82
21.88
Ben Vein
   
47.55
49.07
1.52
1.65
 
TR-05-04
144.5
65.23
66.75
1.52
1.2
Ben Vein
   
73.76
74.37
0.61
2.56
     
76.2
77.42
1.22
2.85
     
110.34
111.25
0.91
10.06
     
114.3
114.67
0.37
5.53
 
TR-05-07
203.9
61.42
61.72
0.3
128.5
Fish Creek
   
86.72
87.6
0.88
4.09
     
105.61
106.01
0.4
16.95
     
120.49
121.25
0.76
11.15
     
148.74
149.66
0.92
6.93
     
162.31
163.22
0.91
17.49
 
TR-05-08
200.9
34.29
34.75
0.46
74.1
Fish Creek
   
65.07
66.14
1.07
1.02
     
86.56
87.17
0.61
2.4
     
96
99.36
3.36
13.06
     
103.78
104.15
0.37
37.7
     
114.3
115.5
1.22
7.83
     
118.6
119.3
0.7
8.4
 
TR-05-09
152.4
16.76
17.07
0.31
7.07
Fish Creek
   
27.58
28.35
0.77
1.9
     
35.75
40.39
4.64
13.45
     
44.2
47.67
3.47
1.6
     
49.07
52.12
3.05
2.18
     
89.61
90.22
0.61
4.42
     
91.74
94.49
2.75
2.24
     
117.7
120.4
2.75
2.84
     
149.8
151
1.22
7.3
 
TR05-10
140.8
30.48
31.09
0.61
4.79
Fish Creek
   
42.06
43.59
1.53
5.12
     
48.92
49.23
0.31
2.56
     
102.7
103.8
1.03
2.7
     
111.9
112.3
0.46
3.36
     
122.5
124.1
1.52
2.59
     
131.1
131.4
0.31
8.98
 
TR05-11
128
33.07
33.53
0.46
5.71
Ben Vein
   
48.98
49.9
0.92
1.79
     
90.53
91.44
0.91
9.71
     
105.8
111
5.18
9.83
 
TR05-12
199.3
47.12
47.7
0.58
2.61
Ben Vein
   
102.9
104.1
1.22
4.41
     
121.6
121.9
0.3
1.75
     
190.2
193.2
3.04
8.6
     
195.6
196.2
0.64
1.62
 

  Note: values in magenta = assays > 1.0 opt Au; red = 15 g/t - 1 opt; blue = 8
– 15 g/t
  * The vein names listed in this table indicate the targeted vein zone, not a
particular
      intercept interpreted to be that specific vein as is shown in Table 2.
 
 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
21

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

11.2         ITH Drilling
ITH undertook drilling in 2006 and 2007 with the aim of testing mineralized vein
zones along strike and down dip.  Sampling technique and drill protocols were
adopted from the AGA program.  A total of 3617m in 18 HQ diamond drill core
holes were completed.  An additional 2 diamond drill holes were started, but
abandoned in the overburden due to drilling problems.  Most of the drill holes
tested the Ben Vein down dip to 350 m below the outcrop exposure and along 350m
of strike.  Highlights of the 2006 and 2007 drill program are shown in Table 2.


Results from the 2006-2007 drilling show geologic continuity of Ben’s vein and
indicate mineralization occurs at variable concentrations throughout the
vein.  Drill intercepts also include numerous intervals of high grade gold
(Figures 10 and 11).  All drill holes that intersected Ben’s Vein intersected
multiple intervals of mineralization in addition to the Ben Vein, some of which
are also high grade (e.g. 07-26, 78.74-78.94m@ 72.3 g/t Au).  The lateral and
dip continuity of these veins was not clear based on the work completed, but
indicates that there is the potential for vein-hosted gold mineralization in 0.x
to 1.x m wide veins over greater widths than the individual veins that were
targeted by the drilling.


A grade-thickness plot of Ben’s Vein shows 30g-m over an area in excess of 100m
along strike and 250 m deep (Figure 12).  The grade-thickness contours suggest
that mineralization occurs in steeply north-plunging chutes.  Drilling appears
to have closed off Bens Vein mineralization to the south, but the system remains
open to the north and at depth.




TABLE 2
Important Au-bearing Intercepts in 2006-2007 Drilling
Intercepts of Bens Vein specifically are highlighted in red.
Numerous other mineralized intervals are also present.


Hole ID
Depth
(m)
From
(m)
To
(m)
Width
(m)
Grade
(g/t)
Comments
TR-06-16
360.43
80.31
80.71
0.40
15.30
 
 
 
89.92
90.22
0.30
3.68
 
 
 
119.42
121.62
2.20
7.12
Ben Vein
 
 
171.24
171.45
0.21
4.99
 
 
 
172.21
172.85
0.64
3.34
 
 
 
324.61
326.60
1.99
13.90
 
 
           
TR-06-17
283.16
40.23
40.69
0.46
5.62
 
 
 
98.66
99.06
0.40
2.14
 
 
 
128.69
132.89
4.20
22.24
Ben Vein
 
 
 
 
 
 
 
TR-07-18
312.12
69.23
69.60
0.37
8.96
 
 
 
121.06
121.61
0.55
3.16
 
 
 
125.00
125.40
0.40
14.95
 
 
 
147.90
149.01
1.11
4.47
Ben Vein
 
 
205.45
205.75
0.30
3.57
 
 
 
290.62
292.20
1.58
3.77
 
 
 
 
 
 
 
 
TR-07-19
1299.2
67.45
67.74
0.29
3.41
 

 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
22

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 


 


Hole ID
 
Depth
(m)
From
(m)
To
(m)
Width
(m)
Grade
(g/t)
Comments
 
   
144.53
144.83
0.30
5.14
Ben Vein
   
147.62
148.13
0.51
3.37
               
TR-07-20
345.64
34.86
35.12
0.26
60.60
     
39.62
40.25
0.63
12.80
     
47.18
47.93
0.75
10.42
     
49.57
50.8
1.23
4.10
     
121.22
121.62
0.40
4.19
     
125.70
127.51
1.81
4.08
     
128.58
131.34
2.76
7.72
Ben Vein
   
132.40
132.62
0.22
4.75
     
134.11
134.72
0.61
4.40
     
139.78
139.98
0.20
17.90
     
142.07
142.37
0.30
7.74
     
155.41
155.95
0.54
3.09
     
319.74
320.34
0.60
43.20
     
323.05
323.27
0.22
15.95
               
TR-07-21
246.43
39.84
40.04
0.20
7.48
     
95.71
96.00
0.29
3.54
     
120.55
120.77
0.22
4.12
     
155.49
156.65
1.16
12.22
     
158.65
159.40
0.75
3.12
     
176.32
177.00
0.68
3.50
Ben Vein
             
TR-07-22
184.1
74.37
74.64
0.27
13.80
     
107.12
107.60
0.48
14.81
     
122.45
122.75
0.30
8.75
     
134.35
134.87
0.52
4.00
     
137.60
138.38
0.78
14.51
     
155.45
155.94
0.49
61.07
Ben Vein
   
158.53
158.76
0.23
3.10
               
TR-07-23
200.41
66.97
67.17
0.20
4.71
     
107.14
107.75
0.61
3.78
     
123.66
123.96
0.30
3.41
     
173.64
176.63
2.99
4.57
Ben Vein
             
TR-07-24
250.85
124.12
124.36
0.24
5.02
     
161.47
161.85
0.38
4.82
     
198.51
198.74
0.23
3.42
     
199.44
200.10
0.66
9.20
Ben Vein
   
201.00
201.47
0.47
4.19
     
236.12
236.46
0.34
8.16
               
TR-07-25
194.77
112.90
113.88
0.98
3.71
     
162.15
163.04
0.89
25.33
Ben Vein
   
170.55
171.00
0.45
12.02
     
175.16
175.36
0.20
3.68
               
TR-07-26
98.76
52.62
53.05
0.43
18.39
 







 
 
23

--------------------------------------------------------------------------------

 
 



 Hole ID  Depth
(m)
 From
(m)
 To
(m)
 Width
(m)
 Grade
(g/t)
Comments
 
 
62.01
63.72
1.71
20.72
Ben Vein
 
 
78.74
78.94
0.20
72.30
 
 
 
 
 
 
 
               
TR-07-27
 
99.77
102.25
2.48
28.14
Ben Vein
 
 
103.00
103.34
0.34
3.87
 
 
 
126.36
126.66
0.30
15.95
 
 
 
 
 
 
 
 
TR-07-28
131.37
109.51
109.73
0.22
11.45
 
 
 
111.07
113.23
2.16
16.74
Ben Vein
   
114.31
114.51
0.20
3.73
     
118.11
119.12
1.01
7.68
     
140.99
141.29
0.30
12.30
     
 
 
 
 
 
TR-07-29
176.94
23.33
24.00
0.67
6.76
Ice
 
 
132.75
135.17
2.42
9.53
     
 
 
 
 
 
TR-07-30
185.93
3.96
4.46
0.50
4.47
Ice
 
 
8.47
8.91
0.44
9.51
     
10.65
15.7
5.05
3.92
     
140.82
142.45
1.63
3.68
     
158.95
160.17
1.22
3.30
               
TR-07-31
179.22
61.11
61.41
0.30
3.97
 
 
 
133.65
134.9
1.25
3.30
 
 
 
136.15
136.4
0.25
3.23
 
 
 
137.15
139.9
2.75
8.40
Ben Vein
   
141.65
142.4
0.75
29.67
     
153.9
154.1
0.20
14.15
     
156.67
157.88
1.21
4.23
     
61.11
61.41
0.30
3.97
     
133.65
134.9
1.25
3.30
 





 

 
12.0     Sampling Method and Approach


12.1         AGA Sampling
All soil, stream sediment, rock, and drill samples were collected according to
AGA in-house sampling protocols for geochemical sampling.  The author has
reviewed these as well as AGA
security procedures and has verified that they meet or exceed standard industry
practices.  The author did not collect any soil samples for verification
purposes.  These procedures included collection of field duplicates and
insertion of blanks and standards at a rate of 1:25.


Core material was collected at the drill site and placed in core boxes under the
supervision of an experienced geologist.  It was logged for rock type,
alteration, structure, and with detailed descriptions.  The author has examined
the core logs from 15 of the holes and core from several

 
24

--------------------------------------------------------------------------------

 



[figure-10.jpg]

Figure 10.  High resolution imagery showing the location of the drill holes,
veins, and Terra diorite (light green).  Red arrows indicate the location of the
Figure 12 cross section. 

--------------------------------------------------------------------------------


 
25

--------------------------------------------------------------------------------

 



[figure-11.jpg]

Figure 11.  Block model cross section shows drill holes and intercepts of Ben’s
Vein and estimated mineralization color coded as indicated.  Section location is
shown as red arrows in Figure 10. 

--------------------------------------------------------------------------------


 
26

--------------------------------------------------------------------------------

 

 
 
[figure-12.jpg]

 
Figure 12.  Long section looking east in the plane of Bens Vein showing
contoured grade-thickness product (g/t Au x meters).

--------------------------------------------------------------------------------


 
 
of the holes and can verify the reliability of the logging.  Altered, veined, or
otherwise mineralized core was sawed in half and one half sent for
analysis.  The other half is kept onsite, except significant gold mineralized
intervals are kept at ITH’s core storage facility in Fairbanks and were examined
in the course of the site visit.


All AGA geochemical samples were secured and shipped to Fairbanks according to
AGA protocols for sample preparation (drying, crushing, sieving, and
pulverizing) at Alaska Assay Laboratories Inc.  Sample splits (300-500g for rock
material; -80 mesh for soil samples) were then sent to ALS Chemex in Vancouver
for analysis.  Analytical methods used were standard 50g fire assay with AA
finish and multi-element ICP-MS.  These are standard analytical packages for the
exploration industry and are performed to a high standard.  Analytical accuracy
and precision are monitored by the analysis of reagent blanks, reference
material and replicate samples.  Quality control is further assured by the use
of international and in-house standards.

 
27

--------------------------------------------------------------------------------

 

ALS Chemex is accredited by the Standards Council of Canada, NATA (Australia)
and is an ISO 17025 accredited company.


12.2         ITH Sampling
ITH collected 861 rock samples.  These samples along with previous sampling
define the gold-bearing veins and vein zones tested with drilling.  Sampling
procedures used by AGA and described above were adopted by ITH and continued
through this program with the exception that standards and blanks were inserted
at at rate of 1:10 and both sample preparation and analytical work were done by
ALS Chemex for 2006 and 2007 samples.  In an effort to address potential nugget
affect issues that can arise with free gold in veins, the fire assay method was
changed from 50g fire assay with AA finish to screen fire assay for quartz vein
material.  This change ought to have produced more reliable results for gold.








13.0     Sample Preparation, Analyses and Security


13.1         AGA Procedures
Soil and drill samples obtained in 2005 were subject to AGA’s in-house
methodology and Quality Assurance Quality Control (QAQC) protocols.  Samples
were prepared by Alaska Assay Laboratories, Inc. and analyzed by ALS Chemex by
means of their standard 50g fire assay with normal AA finish or gravimetric
finish for higher grade samples and multi-element ICP-MS.


Sampling campaigns were subject to insertion of blanks approximately every 25
samples, standards every 25 samples, as well duplicate samples from pulp splits
and coarse reject splits, sample repeats approximately every 20
samples.  Results of AGA’s QAQC program have been reviewed by the author.  In
the course of the program, there was an out of range error rate in the blanks
and standards of ~3%.  Each case was examined closely and surrounding samples
reanalyzed. Overall, AGA has been conscientious in their QAQC program and the
author concludes that sampling and analytical work is accurate and reliable.




13.2         ITH Procedures
ITH continued with the QAQC protocol of AGA and increased the number of control
samples (blanks and standards) to 1 in 10.  Duplicate splits of drill samples
are prepared for every 20 samples.  Gold was analyzed by screen fire assay for
quartz vein samples, a procedure appropriate for high grade gold
samples.  Because the screen fire assay is 1kg, the sample length was reduced so
that the original sample weight was approximately 1 kg.  In wall rock areas,
standard 50g fire assay methods were used for the gold analysis.  Samples were
weighed by ITH before shipping, by the laboratory when received and logged in,
and then the coarse reject material was re-weighed by the laboratory after the
sample aliquot was removed for pulverization.  This tracking of samples enabled
constant verification of quality throughout the analytical process.

 
28

--------------------------------------------------------------------------------

 

All drill samples were also submitted for multi-element ICP-MS analyses using a
4 acid digestion technique.  Geochemical data has been worked by ITH to
understand geochemical signature of veins and gold mineralization.  Silver and
As correlate strongly with gold mineralization (Figure 8).
 






14.0     Data Verification
Field and drill core observations made by the author during the site visits are
consistent with the style of mineralization and alteration reported in the
material provided by AGA and ITH.  Outcrop exposures and slope talus were
examined and found to be consistent with existing geological maps.


As a check, four samples of vein material were collected (3 outcrop, 1 float)
during the 2006 visit (Figure 7).  These samples were crushed, split, pulverized
and assayed with a 50 g fire-assay AA and gravimetric finish method by ALS
Chemex in Reno, Nevada.  The samples contain high grade gold values (e.g. 960
g/t Au; Table 3) and are consistent with the findings of the AGA and ITH
exploration programs.


Another five samples were collected during the 2010 field visit from previously
sampled core.  Results from three of these samples compare favorably with the
original assay (Table 4).  One sample indicates significant gold (20.8 g/t Au)
compared with 43.9 g/t Au in the original.  A fifth sample assayed 0.6 g/t Au
compared with 60.6 g/t Au.  At high gold values, this type of discrepancy is
typical of nugget affect for this type of vein gold.  A peppercorn size grain of
gold may report to one split, and not the other. TMC also collected nine
duplicate samples from core.  These are plotted along with those of the first
author (Figure 13).  This plot shows reasonable duplication of values with no
systematic low or high bias.  TMC sampling also shows one sample with an
original value of 15.4 g/t Au and a duplicate value of 102.5 gt Au. (Figure 14).


The author has not verified all sample types (soil, stream sediment) or material
reported.  To the best of the author’s knowledge, AGA has been diligent in their
sampling procedures and efforts to maintain accurate and reliable results.


The 2006-2007 drill database has been reviewed by the author and appears to be
in good order and consistent with the geology and anticipated geochemical
characteristics of this type of mineralization.  Data was also reviewed by Mr.
Gary Giroux as part of the resource estimation process.






15.0                 Adjacent Properties


There are no known adjacent properties, but Kiska Metals Corporation is
currently exploring the Whistler project approximately 55 km to the east, an
area initially staked and explored by Kenncott
(http://www.kiskametals.com).  ITH was also involved in the exploration of a
series of high-grade veins approximately 40 km to the northeast of Terra on the
South Estelle Property which ITH had under option from Hidefield Gold.  The
veins at South Estelle are quartz-sulfide veins and are quite distinct from the
banded veins at Terra.  Hidefield Gold was acquired by Minera IRL in December
2009 (http://www.minera-irl.com).


Millrock Resources Inc has several claim blocks approximately 30 to 40 km east
of the Terra claim block (http://www.millrockresources.com).

 
29

--------------------------------------------------------------------------------

 

TABLE 3
Check Samples Collected by the First Author, 2006


Sample ID
Assay (ppm)
Comments
T1
960
Channel sample across vein – Ben zone
T2
17.5
Chip across vein – SD zone
T3
260
Chip across vein – SD zone
T4
15.6
Select grab of float among talus- source unknown





TABLE 4
Check Samples Collected by the First Author, 2010


Sample Number
Drill Hole Number
ITH Sample Results
Check Sample Results
Comment
TPK-1
TR07-31
43.9
20.8
Nugget effect
TPK-2
TR07-31
4.25
3.83
Consistent result
TPK-3
TR05-11
0.02
0.02
Consistent result
TPK-4
TR05-11
4.41
4.04
Consistent result
TPK-5
TR07-20
60.6
0.6
Strong nugget effect















16.0     Mineral Processing and Metallurgical Testing


Niether AGA or ITH undertook any mineral processing or metallurgical
tests.  However, AGA undertook an initial gold characterization study prepared
by SGS Mineral Services, Lakefield, Ontario (SGS, 2006).  Sample number DC123679
from drill hole TR 05-12, 190.65 – 191.11 was crushed to liberate gold for
examination.  Gold fineness ranges from 630-780 and 98.6% of the gold reported
to the gravity concentrate with 79% partitioning into a gold concentrate and 10%
reporting to a sulphide concentrate. The balance reported to middling and tails.
The report concluded that gravity would be the best method to recover gold from
this material.   This information is based on a small sample set but provides
some initial information.
 

 
30

--------------------------------------------------------------------------------

 

[figure-13.jpg]



Figure 13.  Data plots show results of QA/QC procedures.  A) Prep duplicates
plot on log-log scale within a reasonable envelop along a line with slope of 1
indicating good reproducibility among duplicate splits.  Some outliers are
consistent with nugget effect. N=75.  B) Assays of standards cluster well around
the stated values.  The single outlier is thought by ITH to be a data entry
error in the name of the sample.  N=215.  C) Assays for blanks.  Detection limit
for the assay method used for many samples is 0.01 with acceptable blank value
up to 0.03 ppm (first and second tier values).  For screen fire assay samples,
the detection limit is 0.05 and 0.15 is the acceptable blank value.  Most high
blanks are attributed to carry over from previous high grade samples and are in
ranges acceptable to Chemex.  D) Check samples collected by the first author
(blue) and by TMC (orange-brown).  Samples fall within a reasonable envelope
around a line with slope of 1 with no apparent systematic bias above or below
the line.

--------------------------------------------------------------------------------








 
31

--------------------------------------------------------------------------------

 




17.0     Mineral Resource and Mineral Reserve Estimates


17.1         Introduction
ITH commissioned Mr. G. Giroux of Giroux Consultants Ltd to prepare an initial
resource estimate on the Ben Vein based on drilling through the end of the 2007
field season (Giroux Consultants Ltd, 2007). This is the first resource
estimation that has been undertaken for the property and serves as a guide for
evaluating the potential of Ben’s Vein specifically and the greater Terra
project in general.


Mr. Giroux is a qualified person by virtue of education, experience and
membership in a professional association.  He is independent of both the issuer
and the vendor applying all of the tests in section 1.4 of National Instrument
43-101.


ITH provided Mr Giroux with their drill database consisting of data from 32
drill holes and 3633 assays from these holes.  Of these holes, 20 intersected
the Ben Vein and other adjacent mineralized zones. Other drill holes targeted
and intersected other mineralized veins (Ice, SD, and Fish Creek).


17.2         Resource Estimation Procedures
A resource calculation is based on estimating the most likely gold value of
blocks within a modeled solid.  In this case the solid is a representation of
the Ben Vein.  Blocks for a block model are determined based on geologic
parameters and variograms calculated from the data provided from drill hole
samples.  The variogram is a graphical representation of the probability of a
given value occurring at a distance h from a data point which is a drill hole or
surface sample.  Based on this, blocks in the block model are assigned
values.  The value of each block is accumulated at various cutoffs to estimate
tons and grade of a resource.


17.2.1     Modeling
A 3D wire frame solid model of the Ben Vein was prepared for ITH by Mr Carl
Schaefer of Northern Associates, Inc.  The solid was created from E-W drill
cross sections and is based on the logged intercepts of Ben’s Vein.  Software
validations indicate a closed and valid solid for this model (Figure 14).


Gold composites of drill hole assays were calculated using a 3 g/t Au
cutoff.  Intervals up to 1.5m wide with gold values less than the cutoff grade
were allowed as part of the composite provided the interval could be carried by
surrounding values that maintained a > 3g/t Au grade for the entire
composite.  A second validated wire-frame 3D solid was created from the
composites.


GPS surveyed collar locations along with the vein and composite solids were
rectified to the USGS Lime Hills D2 30m DEM which is used for topographic base
map for the Terra project and serves as the top boundary for the models.


This model adequately constrains the higher grade mineralization of the Ben
Vein, but does not include lower grade material surrounding the vein and outside
the shell.  For this reason, a process similar to the one described above was
used to outline a 1 g/t Au shell around and including the Ben Vein material
(Figure 15).  This shell gives larger volume and lower grades.  The drill hole
assays were tagged if they were inside the interpreted the Ben Vein and also if
they were within the larger 1 g/t Au shell.  The statistics for gold and silver
for these two shells is shown in Table 5

 
32

--------------------------------------------------------------------------------

 



TABLE 5
Statistics for gold and silver assays
3 g/t composites



 
Within the Ben Vein
Inside the 1 g/t Au Shell
 
Au (g/t)
Ag (g/t)
Au (g/t)
Ag (g/t)
Number
102
102
193
193
Mean
17.04
38.46
10.09
22.54
Standard Deviation
27.90
104.46
21.57
77.86
Minimum Value
0.66
0.88
0.040
0.38
Maximum Value
195.00
789.00
195.00
789.00
Coefficient of Variation
1.64
2.72
2.14
3.45





[figure-14.jpg]





Figure 14.   Subsurface view looking upwards and to the northeast at the modeled
3D solid for the Ben Vein.  Fine lines are drill hole traces.

--------------------------------------------------------------------------------



 
33

--------------------------------------------------------------------------------

 

The grade distributions for gold and silver were examined both inside and
outside the Ben Vein to determine if capping was required and if so, at what
level.  All distributions were positively skewed.  Lognormal cumulative
frequency plots for gold and silver show multiple overlapping lognormal
populations.  For gold and silver values within the Ben Vein, the highest
population was considered erratic.  A cap level of 2 standard deviations above
the mean of the second highest population was selected in each case.  For gold
values 3 assays were capped at 82 g/t and for silver 3 assays were capped at 267
g/t.  Capping reduces the mean grade in all cases but more importantly reduces
the standard deviations and brings the coefficients of variation down to
reasonable levels (Tables 5 and 6).






[figure2-15.jpg]



Figure 15.  Subsurface view looking upwards and to the northeast at the 1.0 g/t
Au shell.  Fine lines are drill hole traces

--------------------------------------------------------------------------------


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
34

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010


Drill holes were compared to the interpreted mineralized vein and the larger 1
g/t Au shell and points at which the holes entered and left the solids were
recorded.  Uniform downhole 1 m composites were formed to honor the solid
boundaries.  Intervals at the solid boundaries less than 0.5 m were combined
with adjoining samples to produce a uniform support of 1± 0.5 m.  The composite
statistics are summarized in Table 7.
 

 

Table 6
Statistics for capped gold and silver assays
 
3 g/t composites



 
Within the Ben Vein
Inside the 1 g/t Au Shell
 
Au (g/t)
Ag (g/t)
Au (g/t)
Ag (g/t)
Number
102
102
193
193
Mean
15.53
29.74
9.29
17.93
Standard Deviation
21.00
57.64
16.64
44.05
Minimum Value
0.66
0.88
0.040
0.38
Maximum Value
82.00
267.00
82.00
267.00
Coefficient of Variation
1.35
1.94
1.79
2.45









TABLE 7
Statistics for gold and silver assays
1 m Composites



 
Within the Ben Vein
Inside the 1 g/t Au Shell
 
Au (g/t)
Ag (g/t)
Au (g/t)
Ag (g/t)
Number
37
37
68
68
Mean
15.68
31.57
9.21
17.68
Standard Deviation
14.23
47.68
11.85
34.31
Minimum Value
1.71
1.29
0.112
0.547
Maximum Value
59.73
193.46
59.73
193.46
Coefficient of Variation
0.91
1.51
1.29
1.94











17.2.2     Variography
Pairwise relative semivariograms were produced for gold and silver in the three
principal vein directions:
 
-
along strike 171o Dip 0o,

 
-
down dip 261o Dip -70o ,

 
-
across dip 81o Dip -20o.



Due to the amount of data available within the vein structure, these
semivariograms are limited in number of pairs present at any given lag spacing
and as a result are difficult to interpret.  The increased number of data points
in waste produced more meaningful semivariograms with slightly more variance.  A
geometric anisotropy was demonstrated for both gold and silver within both vein
and shell material.  The model parameters are summarized in Table 8 with the
semivariograms shown in Appendix 2.






Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
35

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
TABLE 8
Summary of semivariogram parameters
 
Zone
Variable
Az.
Dip
Co
C1
C2
Short Range
(m)
Long Range
(m)
Ben’s Vein
Au
171
0
0.20
0.30
 
40
 
261
-70
0.20
0.30
 
80
 
81
-20
0.20
0.30
 
10
 
Ag
171
0
0.30
0.50
 
60
 
261
-70
0.30
0.50
 
60
 
81
-20
0.30
0.50
 
10
 
1 g/t Au Shell
Au
171
0
0.40
0.50
 
40
 
261
-70
0.40
0.50
 
80
 
81
-20
0.40
0.50
 
10
 
Ag
171
0
0.30
0.65
 
80
 
261
-70
0.30
0.65
 
60
 
81
-20
0.30
0.65
 
10
 







17.2.3     Bulk Density
ALS Chemex completed 16 specific gravity determinations on core from the project
area; 6 from the host diorite unit and 10 from the mineralized vein
material.  The results are summarized in Table 9.


Material within Ben’s Vein was given a density of 2.66, the average of the vein
samples while material outside the vein was assigned a density of 2.80, the
average of diorite samples.  Blocks containing both were assigned a weighted
average.
 
 
17.2.4     Block Model
A block model with blocks 5 m E-W, 10 m N-S and 10 m vertical was superimposed
over the vein solid.  The block model origin was as follows:
 
 

 Lower Left Corner    462550 E    Column size 5 m  60 columns    6848550 N   Row
size 10 m   50 rows  Top of  Model  1470   Level size 10 m  43 levels  No
Rotation      

                                                                                                                                                                                                                                                            

Each block was compared to the topographic surface and mineralized solid and the
percentage of the block below topography and inside the solid was recorded.  An
example section is shown in Figure 11.  Drill holes from 25m on either side of
the section are shown as well as estimated blocks from this section.










Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
36

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010





TABLE 9
Summary of Specific Gravity Determinations
SampleID
SG
Hole
From
(M)
To
(M)
LithCode
Lith Desc.
DC148027
2.81
TR-06-16
122.3
122.4
diorite
diorite
DC148029
2.78
TR-05-10
101.9
102.0
diorite
diorite
DC148030
2.76
TR-05-07
23.2
23.3
diorite
diorite
DC148034
2.80
TR-07-17
436.0
436.2
diorite
diorite-hrln vnlts
DC148036
2.82
TR-05-11
107.2
107.3
diorite
diorite
DC148037
2.80
TR-07-27
98.4
98.5
diorite
diorite, v.trace vnlts
 
2.80
     
diorite Average
 
DC148025
2.76
TR-05-03
31.9
32.0
vein
~50/50 vn+slate clast breccia
DC148026
2.61
TR-06-16
120.6
120.7
vein
q.vn-banded
DC148028
2.64
TR-05-10
103.5
103.6
vein
qtz, banded
DC148031
2.61
TR-07-26
18.9
19.0
vein
mottled vn
DC148032
2.66
TR-07-26
19.2
19.2
vein
diorite clast(25%), vn breccia
DC148033
2.63
TR-07-17
423.5
423.7
vein
mottled qtz
DC148035
2.63
TR-05-11
108.3
108.4
vein
mottled qtz
DC148038
2.65
TR-07-27
100.0
100.1
vein
banded qtz
DC148039
2.70
TR-07-29
   
vein
vn bxa 40%qtz -last 4cm of DC136877
DC148040
2.75
TR-07-29
   
vein
diorite w/hrln vnlts -last 4cm of DC126761
 
2.66
     
vein Average
 







17.2.5     Grade Interpolation
Gold and silver grades were interpolated into blocks by ordinary
kriging.  Kriging was first attempted on all blocks with some percentage inside
the mineralized solid (Ben’s Vein).  The kriging exercise was completed in a
series of passes with an elliptical search oriented along the three principal
directions of anisotropy.  The dimensions of the search ellipse were determined
by the range of the semivariogram in these three directions.  The first pass
looked for a minimum of 4 composites within a search ellipse with dimensions
equal to ¼ the semivariogram range.  If the minimum 4 composites were not found
the block was not estimated.  For those blocks not estimated, a second pass
using dimensions equal to ½ the semivariogram range was completed.  Again a
minimum 4 composites were required to estimate a block.  A third pass using the
entire range and a forth pass using twice the range followed.  Finally a fifth
pass using twice the range but only requiring 2 composites was completed.  In
all cases if more than 12 composites were found in any search, the closest 12
were used.


A similar exercise was completed for all estimated blocks with some percentage
inside the 1 g/t shell.  It is stressed that this estimate contains all the Ben
Vein material estimated above.  For this kriging run only composites outside the
mineralized solid were used.  Again 4 passes were attempted using a similar
strategy.  A weighted average grade was calculated for each block straddling the
vein solid boundary.


The kriging parameters are summarized in Table 10.


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
37

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010






TABLE 10
Summary of Kriging Parameters


Zone
Variable
Pass
Number
Estimated
Az/Dip
Dist.
(m)
Az/Dip
Dist.
(m)
Az/Dip
Dist.
(m)
Ben’s
Vein
Au
1
3
171/0
10
81/-20
2.5
261/-70
20
2
50
171/0
20
81/-20
5
261/-70
40
3
408
171/0
40
81/-20
10
261/-70
80
4
824
171/0
80
81/-20
20
261/-70
160
5
362
171/0
80
81/-20
20
261/-70
160
Ag
1
5
171/0
15
81/-20
2.5
261/-70
15
2
51
171/0
30
81/-20
5
261/-70
30
3
458
171/0
60
81/-20
10
261/-70
60
4
831
171/0
120
81/-20
20
261/-70
160
5
302
171/0
120
81/-20
20
261/-70
160
1 g/t Au Shell
Au
1
22
171/0
10
81/-20
2.5
261/-70
20
2
183
171/0
20
81/-20
5
261/-70
40
3
583
171/0
40
81/-20
10
261/-70
80
4
1,298
171/0
80
81/-20
20
261/-70
160
Ag
1
36
171/0
20
81/-20
2.5
261/-70
15
2
270
171/0
40
81/-20
5
261/-70
30
3
795
171/0
80
81/-20
10
261/-70
60
4
985
171/0
160
81/-20
20
261/-70
120







17.3         Resource Statement
Drill hole logging has established geologic continuity of Ben’s Vein within the
diorite host rock.  With only 20 drill holes intersecting the vein, there is
insufficient information to classify this resource as anything but Inferred.
 
The results are presented as two grade-tonnage Tables.  The first assumes one
could mine to the limits of the vein boundaries and includes no external
dilution (Table 11).  The second tabulation (Table 12) looks at mining to the
limits of the 1.0 g/t Au shell or envelope around Ben’s Vein.  Both the higher
grade Ben’s Vein material and the lower grade envelope material are included in
this tabulation.




 
38

--------------------------------------------------------------------------------

 


TABLE 11
Inferred Resource Within Ben Vein
 
Au Cutoff
Tonnes > Cutoff
Grade  > Cutoff
Contained Metal
(g/t)
(tonnes)
Au (g/t),
Ag (g/t)
Au (ozs)
Ag (ozs)
5.00
266,000
17.15
34.77
147,000
297,000
6.00
262,000
17.31
34.94
146,000
294,000
7.00
258,000
17.47
35.19
145,000
292,000
8.00
255,000
17.60
35.47
144,000
291,000
9.00
251,000
17.72
35.73
143,000
288,000
10.00
237,000
18.20
36.62
139,000
279,000





TABLE 12
Inferred Resource Within 1.0 g/t Au Shell


Au Cutoff
Tonnes > Cutoff
Grade  > Cutoff
Contained Metal
(g/t)
(tonnes)
Au (g/t),
Ag (g/t)
Au (ozs)
Ag (ozs)
5.00
428,000
12.20
23.11
168,000
318,000
6.00
402,000
12.64
24.02
163,000
310,000
7.00
383,000
12.95
24.72
159,000
304,000
8.00
364,000
13.22
25.33
155,000
296,000
9.00
335,000
13.63
26.50
147,000
285,000
10.00
292,000
14.22
27.97
134,000
263,000







An example cross section is shown as Figure 12.  Drill holes from 25 m on either
side of section are shown as well as estimated blocks from this section.




17.4         Mineral Resource Classification
Mineral Resources for the Terra project are classified as an Inferred Resource
according to the CIM Standards on Mineral Resources and Reserves – Definitions
and Guidelines (December 2005).  An Inferred Mineral Resource is defined as
follows:
 
Inferred Mineral Resource
 
“An ‘Inferred Mineral Resource’ is that part of a Mineral Resource for which
quantity and grade or quality can be estimated on the basis of geological
evidence and limited sampling and reasonably assumed, but not verified,
geological and grade continuity.  The estimate is based on limited information
and sampling gathered through appropriate techniques from locations such as
outcrops, trenches, workings and drill holes.”
 
“Due to the uncertainty that may be attached to Inferred Mineral Resources, it
cannot be assumed that all or any part of an Inferred Mineral Resource will be
upgraded to an Indicated or Measured Mineral Resource as a result of continued
exploration.  Confidence in the estimate is insufficient to allow the meaningful
application of technical and economic parameters or to enable an evaluation of
economic viability worthy of public disclosure.
 
Inferred Mineral Resources must be excluded from estimates forming the basis of
feasibility or other economic studies.”
 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
39

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010


 


Mineral Resources are not Mineral Reserves and do not have demonstrated economic
viability.

The author is not aware of any environmental, permitting, legal, title,
taxation, socio-economic, marketing, political or other relevant issues that
could potentially affect this estimate of mineral resources.  Mineral reserves
can only be estimated based on the results of an economic evaluation generally
as part of a preliminary feasibility or feasibility study.  As such, no reserves
have been estimated at this stage.








18.0     Other Relevant Data and Information
No additional information or explanation is known by the author to be necessary
to make the technical report understandable and not misleading.








19.0     Interpretation and Conclusions
The Terra property is situated in a relatively under-explored part of
Alaska.  High-grade bonanza gold veins have been discovered in spatial
association with intrusive rocks similar in age and composition to those that
host other intrusion-related gold deposits of Alaska.  Drill evaluation of these
veins indicates strike and dip continuity of the vein and gold content over
distances up to 350m and 250 m respectively.  Samples of these veins contain
high-grade gold up to several hundred ppm (960 ppm [>30 opt Au] in the author’s
check sample).  Other smaller veins with lower gold content (~1-3 g/t) were
intersected in drill holes also.

 
An initial resource estimation on the drill-tested portion of the Ben Vein shows
the vein open to the north and at depth.  The vein appears to pinch out to the
south.  An initial resource estimate of mineralization in the Ben Vein indicates
the presence of an Inferred Resource on the order of   168,000 ounces of gold
plus 318,000 ounces of silver in 428,000 tons grading 12.2 g/t Au at a 5 g/t Au
cutoff.  This estimate does not include evaluation of mineralization in adjacent
veins, some of which also contain significant high grade mineralization.  Nor
does it include mineralization inferred to occur, but untested, to the north and
at depth.

Three other areas have been identified with reconnaissance sampling and surface
review.  Samples and drill intercepts of veins (Fish Creek, Ice, SD) all contain
gold mineralization and suggest that there is opportunity for additional new
discoveries.  Also the Breese’s Breccia offers anomalous gold which should be
investigated further.

 
The author concludes from the observations and work completed to date that Terra
is the site of bonanza gold vein mineralization and possible other styles of
mineralization (Breese’s and North Fish Creek).  The high grade vein gold
mineralization has only partially been tested and shows geologic and mineralized
continuity for the portion tested.  Further drilling will be required to
identify the full extent of individual veins and the potential scope of
mineralization.


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
40

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010




20.0     Recommendations


20.1         Recommended Exploration Program
Exploration of the Terra property is at a relatively early
stage.  Identification of the number and extent of bonanza veins along with
demonstration of their continuity will be key aspects of continued exploration.
 
TMC proposes to continue drilling the northern strike and down–dip extension of
the Ben Vein as well as develop drill plans for the other veins in the trend.
The identification of and map positioning of vein segments by using differential
GPS ought to help map out those segments for better definition of continuity
along individual veins particularly for Fish Creek and SD veins. This type of
information along with structural analyses will provide a basis for follow-up
drilling in these areas where a number of very high grade veins were encountered
in 2005.
 
It is recommended that TMC undertake its proposed exploration of the Terra
property.  The work program should include drilling, sampling, mapping, and
structural analysis.  The aim of exploration should be to 1) test the extent of
known vein mineralization through drilling, mapping, and structural analysis;
and 2) characterize mineralization in veins surrounding specific outcropping
veins such as the Ben Vein; and 3) continue to conduct reconnaissance mapping,
sampling, and prospecting throughout the property.  Drilling should endeavor to
increase inferred resources and convert existing resources to the indicated or
measured category.
 
Identification of faults and, possible offset directions will likely play a key
role in understanding the vein-intrusive-host rock relations and developing a
predictive model for identifying the location and orientation of
veins.  Structural elements derived from fold-thrust deformation will likely
produce the primary architecture.  Overprinted features of subsequent
deformation are likely to control the location of intrusions and the veins they
host.
 
Prospecting, mapping, and sampling, should attempt to locate the source of
anomalous surface samples and characterize that mineralization.




20.2         Budget  for 2010
TMC proposes spending $2.35M in 2010 for their initial drill program during the
summer of 2010 (Table 13).  This budget is adequate and appropriate for the work
they propose.








Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
41

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010


TABLE 13
 
PROPOSED 2010 EXPLORATION BUDGET


Expenditure
$ K
G and A and option fee
300
Camp Costs
100
Drilling
10,000 feet
 
1,000
Geological and Technical
250
Helicopter and Air Support
600
Geophysical Survey
50
Environmental
50
TOTAL
2,350































































 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
42

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

 
21.0     References
 Allen, M.S., 1990, Gold anomalies and newly identified old occurrences in the
Lime Hills quadrangle, Alaska, and their association with the Hartman sequence
plutons: in Goldfarb RJ, Nash JT, Stoesser JW (eds.): U.S. Geological Survey
Bulletin 1950, p. F1-F16.


  Brooks, A.H., 1911, The Mount McKinley region, Alaska, with descriptions of
the igneous rocks and of the Bonnefield and Kantishna districts: in Prindle LM
(ed.), U.S. Geological Survey Professional Paper 70, 234 p.


  Capps, S.R., 1935 The southern Alaska Range: U.S. Geological Survey Bulletin
862, 101 p.


  Giroux Consultants Ltd., 2008, Resource Estimation for Ben’s Vein, Terra
Project Alaska, Confidential consultants report prepared for ITH, 25pp.


  Goldfarb, R.J., 1997, Metallogenic evolution of Alaska, in Mineral Deposits of
Alaska, Goldfarb, R.J., and Miller, L.D. ed.  Economic Geology Monograph 9, p.
4-34.


  Jones, D.L., Silberling NJ, Coney, P.J., Plafker, G., 1984, Lithotectonic
terrane map of Alaska west of the 141st meridian: in Silberling NJ, Jones DL
(eds.), Lithotectonic terrane maps of the North American Cordillera: U.S.
Geological Survey Open-File Report 84-523, p. A1-A12.


  Lanphere, M.A., and Reed, B.L., 1985, The McKinley sequence of granitic
rocks-A key element in the accretionary history of southern Alaska: Journal of
Geophysical Research, v. 90, p. 11413-11430.


  McCoy, D., Newberry, R.J., Layer, P., Cimarchi, J.J., Baccke, A., Masterman,
J.S., and Minehane, D.L., 1997, Plutonic-related gold deposits of interior
Alaska, in Mineral Deposits of Alaska, Goldfarb, R., and Miller, L., eds.,
Economic Geology, Monograph 9, pp. 191-241.


  Plafker, G. and Berg, H.C., 1994, Overview of the geology and tectonic
evolution of Alaska: in Plafker G, Berg HC (eds.), The Geology of Alaska,
Geological Society of America, v. G-1, p. 989-1021.


  Reed, B.L. and Lanphere, M.A., 1969, Age and chemistry of Mesozoic and
Tertiary plutonic rocks in south-central Alaska: Geological Society of America
Bulletin, v. 80, p. 23-44.


  Reed, B.L. and Lanphere, M.A., 1972, Generalized geologic map of the
Alaska-Aleutian Range batholith showing potassium-argon ages of plutonic rocks:
U.S. Geological Survey Miscellaneous Field Studies Map MF-372, 2 sheets.


  Reed, B.L. and Lanphere, M.A., 1973, Alaska-Aleutian batholith-Geochronology,
chemistry, and relation to circum-Pacific plutonism: Geological Society of
America Bulletin, v. 84, p. 2583-2610.
 
 SGS, 2006, A mineralogical description of gold occurrences within two
exploration sample composites, consultants report to AngloGold Ashanti
Corp.,  96 pp.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
43

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010




22.0     Date and Signature Page


The effective date of this technical report, entitled “Summary Report on the
Terra Gold Project, McGrath District, Alaska” is June 15, 2010.




Dated: June 15, 2010
 
 
Signed:
 
(signed) Paul
Klipfel                                                                           [Sealed:
CPG#10821]
Dr. Paul Klipfel, Ph.D, CPG#10821
 
 
(signed) Gary
Giroux                                                                           [Sealed]
Gary Giroux, P.Eng. MASc.

 


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
44

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[mineralresserv_heading.jpg]
CERTIFICATE OF AUTHOR


I, Paul D. Klipfel Ph.D.,  do hereby certify that:


 
1.
I am President of :

Mineral Resource Services, Inc.
4889 Sierra Pine Dr
Reno, NV 89519


 
2.
I have graduated from the following Universities with degrees as follows:

 
a.
San Francisco State University,
B.A. geology
1978

 
b.
University of Idaho,
M.S. economic geology
1981

 
c.
Colorado School of Mines
M.S. mineral economics
1988

 
d.
Colorado School of Mines
Ph.D. economic geology
1992



 
3.
I am a member in good standing of the following professional associations:

 
a.
Society of Mining Engineers

 
b.
Society of Economic Geologists

 
c.
Geological Society of America

 
d.
Society for Applied Geology

 
e.
American Institute of Professional Geologists



 
4.
I have worked as a mineral exploration geologist for 28 years since my
graduation from San Francisco State University.



 
5.
I have read the definition of “Qualified person” set out in National Instrument
43-101 and certify that by reason of my education, affiliation with professional
associations and past relevant work experience, I fulfill the requirements to be
a “Qualified Person” for the purposes of NI 43-101.



 
6.
I am responsible for the preparation of all sections of the technical report
titled Summary Report on the Terra Gold Project, McGrath District, Alaska and
dated June 15, 2010 (the “Technical Report”) relating to the Terra property
except section 17 on resource evaluation which was prepared by the coauthor Mr.
G. Giroux.  I visited the Terra property on June 14, 2006 for 1 day, reviewed
core in Fairbanks, and conducted a petrographic evaluation of mineralized and
unmineralized samples.  I subsequently visited the property on May 31, 2010 and
collected check samples.








--------------------------------------------------------------------------------

 4889 Sierra Pine Dr.  Reno   NV    89519    ph: 775 742-2237    
   p.klipfel@sbcglobal.net

 
                       
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
45

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010



 
7.
I have not had prior involvement with the property that is the subject of the
Technical Report.



 
8.
I am not aware of any material fact or material change with respect to the
subject mater of the Technical Report that is not reflected in the Technical
Report, the omission to disclose which makes the Technical Report misleading.



 
9.
I am independent of the issuer applying all of the tests in section 1.4 of
National Instrument 43-101.



 
10.
I have read National Instrument 43-101 and Form 101F1, and the Technical Report
has been prepared in compliance with that instrument and form.



 
11.
I consent to the filing of the Technical Report with any stock exchange and
other regulatory authority and any publication by them for regulatory purposes,
including electronic publication in the public company files on their websites
accessible by the public, or the Technical Report.





Dated this 15th day of June, 2010




____________________________________
Signature of Qualified Person
 
 
 
____________________________________
Print name of Qualified Person



















Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
46

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

[mineralresserv_heading.jpg]

CONSENT OF AUTHOR


TO:
 International Tower Hill Mines Ltd. (the “Issuer”)
AND TO:
Ontario Securities Commission
Alberta Securities Commission
British Columbia Securities Commission
Saskatchewan Securities Commission
Manitoba Securities Commission
Nova Scotia Securities Commission
Prince Edward Island Securities Office
New Brunswick Securities Commission
Securities Commission of Newfoundland and Labrador
(collectively, the “Commissions”)
AND TO:
The Toronto Stock Exchange (the “TSX”)
RE:
Technical Report



I, Paul D. Klipfel Ph.D., do hereby consent to the filing of the written
disclosure of the technical report titled Summary Report on the Terra Gold
Project, McGrath District, Alaska and dated June 15, 2010 (the “Technical
Report”) and any extracts from or a summary of the Technical Report in the
reporting documents of International Tower Hills Inc. and to the filing of the
Technical Report with the securities regulatory authorities referred to above.
 
I also certify that I have read the written disclosure being filed and I do not
have any reason to believe that there are any misrepresentations in the
information derived from the Technical Report or that the written disclosure in
the 43-101 of International Tower Hills contains any misrepresentation of the
information contained in the Technical Report.
 
Dated this 15th day of June, 2010
 
______________________________
Signature of Qualified Person
 
______________________________
Print Name of Qualified Person







--------------------------------------------------------------------------------

 4889 Sierra Pine Dr.  Reno   NV    89519    ph: 775 742-2237    
   p.klipfel@sbcglobal.net

 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
47

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010





CERTIFICATE G.H. Giroux


I, G.H. Giroux, of 982 Broadview Drive, North Vancouver, British Columbia, do
hereby certify that:


1)  
I am a consulting geological engineer with an office at #1215 - 675 West
HastingsStreet,Vancouver, British Columbia.

2) 
I am a graduate of the University of British Columbia in 1970 with a B.A. Sc.
and in 1984 with a M.A. Sc., both in Geological Engineering.

3)
I am a member in good standing of the Association of Professional Engineers
andGeoscientists of the Province of British Columbia.

4) 
I have practiced my profession continuously since 1970.  I have had over 30
years experience calculating mineral resources.  I have previously completed
resource estimations on a wide variety of precious metal deposits both in B.C.
and around the world, many similar to Terra.

5)
I have read the definition of “qualified person” set out in National Instrument
43-101 and certify that by reason of education, experience, independence and
affiliation with a professional association, I meet the requirements of an
Independent Qualified Person as defined in National Instrument 43-101.

 6) 
This report titled “Summary Report on the Terra Gold Project, McGrath District,
Alaska” dated June 15, 2010, is based on a study of the data and literature
available on the Terra Property. I am responsible for Section 17 on the resource
estimations completed in Vancouver during 2007.  I have not visited the
property.

7)
I have not previously worked on this deposit.

8)
As of the date of this certificate, to the best of my knowledge, information and
belief, the technical report contains all scientific and technical information
that is required to be disclosed to make the technical report not misleading.

9)
I am independent of the issuer applying all of the tests in section 1.4 of
National Instrument 43-101.

10) 
I have read National Instrument 43-101 and Form 43-101F1, and the Technical
Report has been prepared in compliance with that instrument and form.





Dated this 15th day, June, 2010
 
“signed and sealed”
 
G. H. Giroux, P.Eng., MASc.









Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
48

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010



CONSENT OF AUTHOR
TO:
 International Tower Hill Mines Ltd. (the “Issuer”)
AND TO:
Ontario Securities Commission
Alberta Securities Commission
British Columbia Securities Commission
Saskatchewan Securities Commission
Manitoba Securities Commission
Nova Scotia Securities Commission
Prince Edward Island Securities Office
New Brunswick Securities Commission
Securities Commission of Newfoundland and Labrador
(collectively, the “Commissions”)
AND TO:
The Toronto Stock Exchange (the “TSX”)
RE:
Technical Report



 
1.
I, Gary H. Giroux, of 1215 – 675 W. Hastings St., have prepared one or more
sections and/or parts of the report entitled “Summary Report on the Terra Gold
Project, McGrath District, Alaska” dated June 15, 2010 (the “Report”).



 
2.
I hereby consent to the filing of the Report in the public files with the
Securities Commissions of British Columbia and Alberta and with the TSX Venture
Exchange and to the use of the Report in connection with the disclosure in the
Issuer’s Press Release dated February 7, 2008 and Material Change Report dated
February 8, 2008 (collectively, the “Release”) and for any and all required
regulatory filings, acceptances or approvals in connection with the use of, and
reference to, the Mineral Resource Estimate for the “Terra” Property, Alaska as
set out in the Report (including any subsequent press releases and material
change reports).



 
3.
I hereby consent to the use of my name “G. H. Giroux”, and to the use of the
name of “Giroux Consultants Ltd.”, a private engineering/geological consulting
firm, of which I am President, in the Release.



 
4.
I hereby certify that I have read the Release and that the Release fairly and
accurately represents the information contained in the Report.”



DATED this 15th day of June, 2008.
 
Per:____________________________________________________
       G. H. Giroux



Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
49

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010



Appendix 1:  Claim Information
The Terra Property is located in the Mc Grath Recording District and is
comprised of a total of 240 State of Alaska claims.


Owner
File Number
Parcel Name
Date Acquired
MTRS    Location
State Claims under Lease
Ben Porterfield
648383
Fish Creek 1
22-Mar-2005
S020N024W31
Ben Porterfield
648384
Fish Creek 2
22-Mar-2005
S020N024W31
Ben Porterfield.
648385
Fish Creek 3
22-Mar-2005
S019N024W06
Ben Porterfield.
648386
Fish Creek 4
22-Mar-2005
S019N024W17
Ben Porterfield
648387
Fish Creek 5
22-Mar-2005
S019N024W08
State Claims 100% Talon Gold Owned
Talon Gold Alaska Inc.
645778
TX 01
9-Aug-2004
S020N025W36
Talon Gold Alaska Inc.
645779
TX 02
9-Aug-2004
S019N025W01
Talon Gold Alaska Inc.
645780
TX 03
9-Aug-2004
S019N025W01
Talon Gold Alaska Inc.
645781
TX 04
9-Aug-2004
S019N025W12
Talon Gold Alaska Inc.
645782
TX 05
9-Aug-2004
S019N025W12
Talon Gold Alaska Inc.
645783
TX 06
9-Aug-2004
S020N024W30
Talon Gold Alaska Inc.
645784
TX 07
9-Aug-2004
S019N024W06
Talon Gold Alaska Inc.
645785
TX 08
9-Aug-2004
S019N024W07
Talon Gold Alaska Inc.
645786
TX 09
9-Aug-2004
S019N024W07
Talon Gold Alaska Inc.
645787
TX 10
9-Aug-2004
S019N024W18
Talon Gold Alaska Inc.
645788
TX 11
9-Aug-2004
S020N024W30
Talon Gold Alaska Inc.
645789
TX 12
9-Aug-2004
S020N024W31
Talon Gold Alaska Inc.
645790
TX 13
9-Aug-2004
S020N024W31
Talon Gold Alaska Inc.
645791
TX 14
9-Aug-2004
S019N024W06
Talon Gold Alaska Inc.
645792
TX 15
9-Aug-2004
S019N024W06
Talon Gold Alaska Inc.
645793
TX 16
9-Aug-2004
S019N024W07
Talon Gold Alaska Inc.
645794
TX 17
9-Aug-2004
S019N024W07
Talon Gold Alaska Inc.
645795
TX 18
9-Aug-2004
S019N024W18
Talon Gold Alaska Inc.
645796
TX 19
9-Aug-2004
S020N024W32
Talon Gold Alaska Inc.
645797
TX 20
9-Aug-2004
S019N024W05
Talon Gold Alaska Inc.
645798
TX 21
9-Aug-2004
S019N024W05
Talon Gold Alaska Inc.
645799
TX 22
9-Aug-2004
S019N024W08
Talon Gold Alaska Inc.
645800
TX 23
9-Aug-2004
S019N024W05
Talon Gold Alaska Inc.
645801
TX 24
9-Aug-2004
S019N024W05
Talon Gold Alaska Inc.
645802
TX 25
9-Aug-2004
S019N024W08
Talon Gold Alaska Inc.
645803
TX 26
9-Aug-2004
S019N024W08
Talon Gold Alaska Inc.
645804
TX 27
9-Aug-2004
S019N024W17
Talon Gold Alaska Inc.
648390
TX 28
8-Mar-2005
S020N024W29
Talon Gold Alaska Inc.
648391
TX 29
5-Mar-2005
S020N024W30
Talon Gold Alaska Inc.
648392
TX 30
8-Mar-2005
S020N025W36
Talon Gold Alaska Inc.
649367
TX-31
13-Apr-2005
S020N025W15
Talon Gold Alaska Inc.
649368
TX-32
13-Apr-2005
S020N025W14
Talon Gold Alaska Inc.
649369
TX-33
13-Apr-2005
S020N025W14
Talon Gold Alaska Inc.
649370
TX-34
13-Apr-2005
S020N025W13
Talon Gold Alaska Inc.
649371
TX-35
13-Apr-2005
S020N025W13
Talon Gold Alaska Inc.
649372
TX-36
13-Apr-2005
S020N024W18
Talon Gold Alaska Inc.
649373
TX-37
13-Apr-2005
S020N024W18

 
 
 
50

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 

  Owner  File Number   Parcel Name  Date Acquired  MTRS    Location
Talon Gold Alaska Inc.
649374
TX-38
13-Apr-2005
S020N025W15
Talon Gold Alaska Inc.
649375
TX-39
13-Apr-2005
S020N025W14
Talon Gold Alaska Inc.
649376
TX-40
13-Apr-2005
S020N025W14
Talon Gold Alaska Inc.
649377
TX-41
13-Apr-2005
S020N025W13
Talon Gold Alaska Inc.
649378
TX-42
13-Apr-2005
S020N025W13
Talon Gold Alaska Inc.
649379
TX-43
13-Apr-2005
S020N024W18
Talon Gold Alaska Inc.
649380
TX-44
13-Apr-2005
S020N024W18
Talon Gold Alaska Inc.
649381
TX-45
13-Apr-2005
S020N025W22
Talon Gold Alaska Inc.
649382
TX-46
13-Apr-2005
S020N025W23
Talon Gold Alaska Inc.
649383
TX-47
13-Apr-2005
S020N025W23
Talon Gold Alaska Inc.
649384
TX-48
13-Apr-2005
S020N025W24
Talon Gold Alaska Inc.
649385
TX-49
13-Apr-2005
S020N025W24
Talon Gold Alaska Inc.
649386
TX-50
13-Apr-2005
S020N024W19
Talon Gold Alaska Inc.
649387
TX-51
13-Apr-2005
S020N024W19
Talon Gold Alaska Inc.
649388
TX-52
13-Apr-2005
S020N025W22
Talon Gold Alaska Inc.
649389
TX-53
13-Apr-2005
S020N025W23
Talon Gold Alaska Inc.
649390
TX-54
13-Apr-2005
S020N025W23
Talon Gold Alaska Inc.
649391
TX-55
13-Apr-2005
S020N025W24
Talon Gold Alaska Inc.
649392
TX-56
13-Apr-2005
S020N025W24
Talon Gold Alaska Inc.
649393
TX-57
13-Apr-2005
S020N024W19
Talon Gold Alaska Inc.
649394
TX-58
13-Apr-2005
S020N024W19
Talon Gold Alaska Inc.
649395
TX-59
13-Apr-2005
S020N025W27
Talon Gold Alaska Inc.
649396
TX-60
13-Apr-2005
S020N025W26
Talon Gold Alaska Inc.
649397
TX-61
13-Apr-2005
S020N025W26
Talon Gold Alaska Inc.
649398
TX-62
13-Apr-2005
S020N025W25
Talon Gold Alaska Inc.
649399
TX-63
13-Apr-2005
S020N025W25
Talon Gold Alaska Inc.
649400
TX-64
13-Apr-2005
S020N024W30
Talon Gold Alaska Inc.
649401
TX-65
13-Apr-2005
S020N025W27
Talon Gold Alaska Inc.
649402
TX-66
13-Apr-2005
S020N025W26
Talon Gold Alaska Inc.
649403
TX-67
13-Apr-2005
S020N025W26
Talon Gold Alaska Inc.
649404
TX-68
13-Apr-2005
S020N025W25
Talon Gold Alaska Inc.
649405
TX-69
13-Apr-2005
S020N025W25
Talon Gold Alaska Inc.
649406
TX-70
13-Apr-2005
S020N025W35
Talon Gold Alaska Inc.
649407
TX-71
13-Apr-2005
S020N025W35
Talon Gold Alaska Inc.
649408
TX-72
13-Apr-2005
S020N025W36
Talon Gold Alaska Inc.
649409
TX-73
13-Apr-2005
S020N025W35
Talon Gold Alaska Inc.
649410
TX-74
13-Apr-2005
S020N025W35
Talon Gold Alaska Inc.
649411
TX-75
13-Apr-2005
S020N025W36
Talon Gold Alaska Inc.
649412
TX-76
13-Apr-2005
S020N024W29
Talon Gold Alaska Inc.
649413
TX-77
13-Apr-2005
S020N024W29
Talon Gold Alaska Inc.
649414
TX-78
13-Apr-2005
S020N024W29
Talon Gold Alaska Inc.
649415
TX-79
13-Apr-2005
S020N024W28
Talon Gold Alaska Inc.
649416
TX-80
13-Apr-2005
S020N024W28
Talon Gold Alaska Inc.
649417
TX-81
13-Apr-2005
S020N024W27
Talon Gold Alaska Inc.
649418
TX-82
13-Apr-2005
S020N024W27
Talon Gold Alaska Inc.
649419
TX-83
13-Apr-2005
S020N024W32
Talon Gold Alaska Inc.
649420
TX-84
13-Apr-2005
S020N024W32
Talon Gold Alaska Inc.
649421
TX-85
13-Apr-2005
S020N024W33
Talon Gold Alaska Inc.
649422
TX-86
13-Apr-2005
S020N024W33
Talon Gold Alaska Inc.
649423
TX-87
13-Apr-2005
S020N024W34

 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
51

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 

 Owner  File Number  Parcel Name  Date Acquired  MTRS    Location
Talon Gold Alaska Inc.
649424
TX-88
13-Apr-2005
S020N024W34
Talon Gold Alaska Inc.
649425
TX-89
13-Apr-2005
S020N024W32
Talon Gold Alaska Inc.
649426
TX-90
13-Apr-2005
S020N024W33
Talon Gold Alaska Inc.
649427
TX-91
13-Apr-2005
S020N024W33
Talon Gold Alaska Inc.
649428
TX-92
13-Apr-2005
S020N024W34
Talon Gold Alaska Inc.
649429
TX-93
13-Apr-2005
S020N024W34
Talon Gold Alaska Inc.
649430
TX-94
13-Apr-2005
S019N024W04
Talon Gold Alaska Inc.
649431
TX-95
13-Apr-2005
S019N024W04
Talon Gold Alaska Inc.
649432
TX-96
13-Apr-2005
S019N024W03
Talon Gold Alaska Inc.
649433
TX-97
13-Apr-2005
S019N024W03
Talon Gold Alaska Inc.
649434
TX-98
13-Apr-2005
S019N024W04
Talon Gold Alaska Inc.
649435
TX-99
13-Apr-2005
S019N024W04
Talon Gold Alaska Inc.
649436
TX-100
13-Apr-2005
S019N024W03
Talon Gold Alaska Inc.
649437
TX-101
13-Apr-2005
S019N024W03
Talon Gold Alaska Inc.
649438
TX-102
13-Apr-2005
S019N024W09
Talon Gold Alaska Inc.
649439
TX-103
13-Apr-2005
S019N024W09
Talon Gold Alaska Inc.
649440
TX-104
13-Apr-2005
S019N024W10
Talon Gold Alaska Inc.
649441
TX-105
13-Apr-2005
S019N024W10
Talon Gold Alaska Inc.
649442
TX-106
13-Apr-2005
S019N024W09
Talon Gold Alaska Inc.
649443
TX-107
13-Apr-2005
S019N024W09
Talon Gold Alaska Inc.
649444
TX-108
13-Apr-2005
S019N024W10
Talon Gold Alaska Inc.
649445
TX-109
13-Apr-2005
S019N024W10
Talon Gold Alaska Inc.
649446
TX-110
13-Apr-2005
S019N024W16
Talon Gold Alaska Inc.
649447
TX-111
13-Apr-2005
S019N024W16
Talon Gold Alaska Inc.
649448
TX-112
13-Apr-2005
S019N024W15
Talon Gold Alaska Inc.
649449
TX-113
13-Apr-2005
S019N024W15
Talon Gold Alaska Inc.
649450
TX-114
13-Apr-2005
S019N024W18
Talon Gold Alaska Inc.
649451
TX-115
13-Apr-2005
S019N024W18
Talon Gold Alaska Inc.
649452
TX-116
13-Apr-2005
S019N024W17
Talon Gold Alaska Inc.
649453
TX-117
13-Apr-2005
S019N024W17
Talon Gold Alaska Inc.
649454
TX-118
13-Apr-2005
S019N024W16
Talon Gold Alaska Inc.
649455
TX-119
13-Apr-2005
S019N024W16
Talon Gold Alaska Inc.
649456
TX-120
13-Apr-2005
S019N024W15
Talon Gold Alaska Inc.
649457
TX-121
13-Apr-2005
S019N024W15
Talon Gold Alaska Inc.
649458
TX-122
13-Apr-2005
S019N024W19
Talon Gold Alaska Inc.
649459
TX-123
13-Apr-2005
S019N024W19
Talon Gold Alaska Inc.
649460
TX-124
13-Apr-2005
S019N024W20
Talon Gold Alaska Inc.
649461
TX-125
13-Apr-2005
S019N024W20
Talon Gold Alaska Inc.
649462
TX-126
13-Apr-2005
S019N024W21
Talon Gold Alaska Inc.
649463
TX-127
13-Apr-2005
S019N024W21
Talon Gold Alaska Inc.
649464
TX-128
13-Apr-2005
S019N024W22
Talon Gold Alaska Inc.
649465
TX-129
13-Apr-2005
S019N024W22
Talon Gold Alaska Inc.
649466
TX-130
13-Apr-2005
S019N024W19
Talon Gold Alaska Inc.
649467
TX-131
13-Apr-2005
S019N024W19
Talon Gold Alaska Inc.
649468
TX-132
13-Apr-2005
S019N024W20
Talon Gold Alaska Inc.
649469
TX-133
13-Apr-2005
S019N024W20
Talon Gold Alaska Inc.
649470
TX-134
13-Apr-2005
S019N024W21
Talon Gold Alaska Inc.
649471
TX-135
13-Apr-2005
S019N024W21
Talon Gold Alaska Inc.
649472
TX-136
13-Apr-2005
S019N024W22
Talon Gold Alaska Inc.
649473
TX-137
13-Apr-2005
S019N024W22

 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
52

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 

 Owner  File Number  Parcel Name  Date Acquired  MTRS    Location
Talon Gold Alaska Inc.
649474
TX-138
13-Apr-2005
S019N024W28
Talon Gold Alaska Inc.
649475
TX-139
13-Apr-2005
S019N024W28
Talon Gold Alaska Inc.
649476
TX-140
13-Apr-2005
S019N024W27
Talon Gold Alaska Inc.
649477
TX-141
13-Apr-2005
S019N024W27
Talon Gold Alaska Inc.
651073
TR-142
3-Oct-2005
S019N024W30
Talon Gold Alaska Inc.
651074
TR-143
3-Oct-2005
S019N024W30
Talon Gold Alaska Inc.
651075
TR-144
3-Oct-2005
S019N024W29
Talon Gold Alaska Inc.
651076
TR-145
3-Oct-2005
S019N024W29
Talon Gold Alaska Inc.
651077
TR-146
3-Oct-2005
S019N024W30
Talon Gold Alaska Inc.
651078
TR-147
3-Oct-2005
S019N024W30
Talon Gold Alaska Inc.
651079
TR-148
3-Oct-2005
S019N024W29
Talon Gold Alaska Inc.
651080
TR-149
3-Oct-2005
S019N024W29
Talon Gold Alaska Inc.
651081
TR-150
3-Oct-2005
S020N024W20
Talon Gold Alaska Inc.
651082
TR-151
3-Oct-2005
S021N024W20
Talon Gold Alaska Inc.
651083
TR-152
3-Oct-2005
S022N024W21
Talon Gold Alaska Inc.
651084
TR-153
3-Oct-2005
S023N024W21
Talon Gold Alaska Inc.
651085
TR-154
3-Oct-2005
S020N024W22
Talon Gold Alaska Inc.
651086
TR-155
3-Oct-2005
S020N024W22
Talon Gold Alaska Inc.
651087
TR-156
3-Oct-2005
S020N024W23
Talon Gold Alaska Inc.
651088
TR-157
3-Oct-2005
S020N024W20
Talon Gold Alaska Inc.
651089
TR-158
3-Oct-2005
S020N024W20
Talon Gold Alaska Inc.
651090
TR-159
3-Oct-2005
S020N024W21
Talon Gold Alaska Inc.
651091
TR-160
3-Oct-2005
S020N024W21
Talon Gold Alaska Inc.
651092
TR-161
3-Oct-2005
S020N024W22
Talon Gold Alaska Inc.
651093
TR-162
3-Oct-2005
S020N024W22
Talon Gold Alaska Inc.
651094
TR-163
3-Oct-2005
S020N024W23
Talon Gold Alaska Inc.
651095
TR-164
3-Oct-2005
S020N024W28
Talon Gold Alaska Inc.
651096
TR-165
3-Oct-2005
S020N024W28
Talon Gold Alaska Inc.
651097
TR-166
3-Oct-2005
S020N024W27
Talon Gold Alaska Inc.
651098
TR-167
3-Oct-2005
S020N024W27
Talon Gold Alaska Inc.
651099
TR-168
3-Oct-2005
S020N024W26
Talon Gold Alaska Inc.
651100
TR-169
3-Oct-2005
S020N024W26
Talon Gold Alaska Inc.
651101
TR-170
3-Oct-2005
S020N024W35
Talon Gold Alaska Inc.
651102
TR-171
3-Oct-2005
S020N024W35
Talon Gold Alaska Inc.
651103
TR-172
3-Oct-2005
S019N024W02
Talon Gold Alaska Inc.
655924
TRW-1
17-Oct-2006
S019N025W24
Talon Gold Alaska Inc.
655925
TRW-2
17-Oct-2006
S019N025W24
Talon Gold Alaska Inc.
655926
TRW-3
17-Oct-2006
S019N025W24
Talon Gold Alaska Inc.
655927
TRW-4
17-Oct-2006
S019N025W24
Talon Gold Alaska Inc.
655928
TRW-5
17-Oct-2006
S019N025W13
Talon Gold Alaska Inc.
655929
TRW-6
17-Oct-2006
S019N025W13
Talon Gold Alaska Inc.
655930
TRW-7
17-Oct-2006
S019N025W13
Talon Gold Alaska Inc.
655931
TRW-8
17-Oct-2006
S019N025W13
Talon Gold Alaska Inc.
655932
TRW-9
17-Oct-2006
S019N025W11
Talon Gold Alaska Inc.
655933
TRW-10
17-Oct-2006
S019N025W12
Talon Gold Alaska Inc.
655934
TRW-11
17-Oct-2006
S019N025W11
Talon Gold Alaska Inc.
655935
TRW-12
17-Oct-2006
S019N025W12
Talon Gold Alaska Inc.
655936
TRW-13
17-Oct-2006
S019N025W03
Talon Gold Alaska Inc.
655937
TRW-14
17-Oct-2006
S019N025W02
Talon Gold Alaska Inc.
655938
TRW-15
17-Oct-2006
S019N025W02
Talon Gold Alaska Inc.
655939
TRW-16
17-Oct-2006
S019N025W01
Talon Gold Alaska Inc.
655940
TRW-17
17-Oct-2006
S019N025W03
Talon Gold Alaska, Inc.
655941
TRW-18
17-Oct-2006
S019N025W02
Talon Gold Alaska, Inc.
655942
TRW-19
17-Oct-2006
S019N025W02

 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
53

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 
 
 

 Owner  File Number  Parcel Name  Date Acquired  MTRS    Location
Talon Gold Alaska, Inc.
655943
TRW-20
17-Oct-2006
S019N025W01
Talon Gold Alaska, Inc.
655944
TRW-21
17-Oct-2006
S020N025W34
Talon Gold Alaska, Inc.
655945
TRW-22
17-Oct-2006
S020N025W34
Talon Gold Alaska, Inc.
661807
SP-1
15-Nov-2007
SO21N24W25NE
Talon Gold Alaska, Inc.
661808
SP-2
15-Nov-2007
SO21N23W30NW
Talon Gold Alaska, Inc.
661809
SP-3
15-Nov-2007
SO21N23W30NE
Talon Gold Alaska, Inc.
661810
SP-4
15-Nov-2007
SO21N24W25SE
Talon Gold Alaska, Inc.
661811
SP-5
15-Nov-2007
SO21N23W30SW
Talon Gold Alaska, Inc.
661812
SP-6
15-Nov-2007
SO21N23W30SE
Talon Gold Alaska, Inc.
661813
SP-7
15-Nov-2007
SO21NN4W36NE
Talon Gold Alaska, Inc.
661814
SP-8
15-Nov-2007
SO21N23W31NW
Talon Gold Alaska, Inc.
661815
SP-9
15-Nov-2007
SO21N23W31NE
Talon Gold Alaska, Inc.
661816
SP-10
15-Nov-2007
SO21N24W36SE
Talon Gold Alaska, Inc.
661817
SP-11
15-Nov-2007
SO21N23W31SW
Talon Gold Alaska, Inc.
661818
SP-12
15-Nov-2007
SO20N24W2NW
Talon Gold Alaska, Inc.
661819
SP-13
15-Nov-2007
SO20N24W2NE
Talon Gold Alaska, Inc.
661820
SP-14
15-Nov-2007
SO20N24W3SE
Talon Gold Alaska, Inc.
661821
SP-15
15-Nov-2007
SO20N24W2SW
Talon Gold Alaska, Inc.
661822
SP-16
15-Nov-2007
SO20N24W2SE
Talon Gold Alaska, Inc.
661823
SP-17
15-Nov-2007
SO20N24W10NW
Talon Gold Alaska, Inc.
661824
SP-18
15-Nov-2007
SO20N24W10NE
Talon Gold Alaska, Inc.
661825
SP-19
15-Nov-2007
SO20N24W11NW
Talon Gold Alaska, Inc.
661826
SP-20
15-Nov-2007
SO20N24W11NE
Talon Gold Alaska, Inc.
661827
SP-21
15-Nov-2007
SO20N24W9SE
Talon Gold Alaska, Inc.
661828
SP-22
15-Nov-2007
SO20N24W10SW
Talon Gold Alaska, Inc.
661829
SP-23
15-Nov-2007
SO20N24W10SE
Talon Gold Alaska, Inc.
661830
SP-24
15-Nov-2007
SO20N24W11SW
Talon Gold Alaska, Inc.
661831
SP-25
15-Nov-2007
SO20N24W11SE
Talon Gold Alaska, Inc.
661832
SP-26
15-Nov-2007
SO20N24W12SW
Talon Gold Alaska, Inc.
661833
SP-27
15-Nov-2007
SO20N24W16NW
Talon Gold Alaska, Inc.
661834
SP-28
15-Nov-2007
SO20N24W16NE
Talon Gold Alaska, Inc.
661835
SP-29
15-Nov-2007
SO20N24W15NW
Talon Gold Alaska, Inc.
661836
SP-30
15-Nov-2007
SO20N24W15NE
Talon Gold Alaska, Inc.
661837
SP-31
15-Nov-2007
SO20N24W14NW
Talon Gold Alaska, Inc.
661838
SP-32
15-Nov-2007
SO20N24W14NE
Talon Gold Alaska, Inc.
661839
SP-33
15-Nov-2007
SO20N24W13NW
Talon Gold Alaska, Inc.
661840
SP-34
15-Nov-2007
SO20N24W13NE
Talon Gold Alaska, Inc.
661841
SP-35
15-Nov-2007
S020N23W18NW
Talon Gold Alaska, Inc.
661842
SP-36
15-Nov-2007
SO20N23W18NE
Talon Gold Alaska, Inc.
661843
SP-37
15-Nov-2007
SO20N24W17SE
Talon Gold Alaska, Inc.
661844
SP-38
15-Nov-2007
SO20N24W16SW
Talon Gold Alaska, Inc.
661845
SP-39
15-Nov-2007
SO20N24W16SE
Talon Gold Alaska, Inc.
661846
SP-40
15-Nov-2007
SO20N23W18SW
Talon Gold Alaska, Inc.
661847
SP-41
15-Nov-2007
SO20N23W18SE

Note: Meridian Township Range and Section (MTRS) Location system is the Federal
land location system.  Example F006S013E12 is a section of land located in the
Fairbanks Meridian, Township 6 South, Range 13 East, Section 12.

Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
54

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010



APPENDIX 2:  LIST OF DRILL HOLES PROVIDED FOR RESOURCE ESTIMATION




(Those used in Estimate are highlighted)


HOLE
EASTING
NORTHING
ELEVATION
LENGTH
TR-05-01
462710.30
6848803.50
1337.70
90.83
TR-05-02
462710.30
6848803.50
1337.70
50.60
TR-05-03
462760.10
6848712.00
1386.10
52.73
TR-05-04
462630.90
6848740.60
1285.60
144.48
TR-05-05
462726.10
6849611.40
1364.00
94.79
TR-05-06
462726.10
6849611.40
1364.00
101.50
TR-05-07
462900.20
6850188.40
1083.90
204.06
TR-05-08
462900.20
6850188.40
1083.90
200.86
TR-05-09
462900.20
6850188.40
1083.90
152.40
TR-05-10
462900.20
6850188.40
1083.90
140.82
TR-05-11
462630.90
6848740.60
1285.60
128.02
TR-05-12
462630.90
6848740.60
1285.60
199.34
TR-06-13
462576.50
6848935.10
1253.30
15.85
TR-06-14
462576.50
6848935.10
1253.30
17.68
TR-06-15
462959.00
6849443.00
1533.80
99.67
TR-06-16
462576.50
6848935.10
1253.30
360.43
TR-06-17
462576.50
6848935.10
1253.30
283.16
TR-07-18
462576.50
6848935.10
1253.30
312.12
TR-07-19
462629.20
6848651.60
1299.20
187.30
TR-07-20
462576.50
6848935.10
1253.30
345.64
TR-07-21
462629.20
6848651.60
1299.20
246.43
TR-07-22
462576.50
6848935.10
1253.30
184.10
TR-07-23
462576.50
6848935.10
1253.30
200.41
TR-07-24
462556.90
6848671.40
1263.40
250.85
TR-07-25
462630.90
6848740.60
1285.60
194.77
TR-07-26
462645.90
6848914.20
1293.20
98.76
TR-07-27
462645.90
6848914.20
1293.20
131.37
TR-07-28
462645.90
6848914.20
1293.20
146.30
TR-07-29
464327.00
6845730.00
1829.00
176.94
TR-07-30
464327.00
6845730.00
1829.00
185.93
TR-07-31
462630.90
6848740.60
1285.60
179.22
TR-07-32
464327.00
6845730.00
1829.00
33.83




Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
55

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-1.jpg]


Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
56

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010

APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-2.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
57

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-3.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
58

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-4.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
59

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-5.jpg]
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
60

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-6.jpg]
 
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
61

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-7.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
62

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-8.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
63

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-9.jpg]
 
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
64

--------------------------------------------------------------------------------

 
Summary Report On The Terra Gold Project, McGrath District,
Alaska                 June 15, 2010
 
APPENDIX 3  SEMIVARIOGRAMS
 
[appendix-10.jpg]
 
 
Paul Klipfel Ph.D. Mineral Resource Services Inc. Gary Giroux Giroux Consultants
Ltd.
 
65

--------------------------------------------------------------------------------

 